 JERRY'S UNITED SUPERWoods Chapel United Super,Inc.d/b/a Jerry'sUnited Super,and Jerry'sUnited Super, Inc.'andUnited Food and Commercial WorkersUnion,Local No. 782.Case 17-CA-10188June 15, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn April 20, 1983, Administrative Law JudgeJesseKleiman issued the attached decision. Re-spondent Woods Chapel United Super filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.3ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent,WoodsChapel United Super,Inc.d/b/a Jerry's UnitedSuper,Blue Springs,Missouri,and Jerry's UnitedSuper, Inc., Independence,Missouri,itsofficers,agents,successors,and assigns,shall take the actionset forth in the Order.'We have amended the captionto add Jerry's United Super, Inc,whichthe judgefound tobe a single employer withRespondent WoodsChapel UnitedSuper, Inc. d/b/a Jerry's United Super (Woods ChapelUnited Super)2We rejectRespondentWoods Chapel UnitedSuper's contention thatwe should dismiss the complaint and that the Board hasno authority toissue an order againstJerry'sUnited Super,Inc "becauseof GeneralCounsel's failure to join Jerry'sUnited Super,Inc as aparty to thisaction."Although Jerry'sUnited Super, Inc was not named in the com-plaint caption,the complaint alleges that it and RespondentWoodsChapel United Superwere a single employer and that issue wasfully liti-gated at the hearing Also,bothentities share commonstockownershipand corporateofficersWe therefore find Jerry'sUnited Super,Inc. hadits "day in court " ContrastGeorge C Shearer Exhibitors Delivery Service,246 NLRB 416 fn 3 (1979), enfd. mem. 636 F 2d 1210 (3d Cir 1980), onwhichRespondentWoods Chapel UnitedSuper relies In that case, theBoard held that it would not issue anorderagainst an alter ego notnamed in the complaint andwhosealter ego status was not alleged untilafter the hearing7We amend the judge's remedy to provide that theRespondent shallpay backpayas prescribedinOgle Protection Service,183NLRB 682(1970), enfd 444 F 2d 502 (6th Cir 1971). Further,in accordance withour decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987),interest on andafter January 1, 1987, shall becomputedat the "short-term Federal rate" for the underpaymentof taxes as set out in the 1986amendmentto 26 U S C § 6621Interest on amountsaccrued prior toJanuary 1, 1987 (the effective dateof the1986 amendmentto 26 U S C§ 6621), shall be computed in accordancewithFlorida Steel Corp.,231NLRB 651 (1977)125Naomi L. Stuart, Esq.,for the General Counsel.James P. Willard, Esq. (Spencer, Fane, Britt & Browne),ofKansasCity,Missouri, for the Respondent.Robert L. Dameron, Esq. (Blake & Uhlig),of Kansas City,Kansas,for the Charging Party.DECISIONSTATEMENT OF THE CASEJESSEKLEIMAN, Administrative Law Judge. On acharge filed on February 20, 1981, by United Food andCommercial Workers Union, Local No. 782 (the Union),theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 17, KansasCity,Kansas, issued a complaint and notice of hearing onMarch 31, 1981, against Woods Chapel United Super,Inc. d/b/a Jerry's United Super (the Respondent), alleg-ing that the Respondent engaged in certain unfair laborpracticeswithin the meaning of Sections 8(a)(1)and (5)and 8(d) of the National Labor Relations Act (the Act).The Respondent, by counsel, denied the material allega-tions in the complaint by answer dated April 8, 1981 .A hearing was held beforeme inKansas City,Kansas,on October 15, 1981. At the close of the General Coun-sel's case the Respondent moved to dismiss the complainton the grounds that[T]here is no evidence on the record that ademand has ever been made that the Woods Chapelgroup be added to the Jerry's contract or the Fish-er'scontract . . . that a demand is a conditionprecedent to any obligation that hasn't been madeIdenied the motion. All parties were afforded full op-portunity to appear, to introduce evidence, to examineand cross-examinewitnesses,to argue orally on therecord, and to file briefs. Thereafter, the General Coun-sel, the Respondent, and the Charging Party filed briefs.In its brief the Respondent requests that, "This fatallyflawed Complaint should be dismissed for all the reasonsset forth in this brief."' For the reasons appearing here-inafter, I deny the Respondent's request to dismiss thecomplaint in itsentirety.On the entire record and the briefs of the parties, andon my observation of the witnesses, I make the following'As stated by the Respondent in its briefAmong these reasons the major flaws include(1) there is no singleemployer status here and even if there were it would be a three-storeunit with two existing contracts precluding merger In any event theComplaint does not name the necessary parties to allow the remedysought by counsel for the General Counsel(2) The Union made nodemand for merger of the Woods Chapel unit into the Noland Roadunit and in fact the Union did not seek or desire such merger. (3)The Union did not have a card majority among the employees in theunit at any relevant time.(4)There was no after acquired storeclause in effect at any relevant time289 NLRB No. 20 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent, at all times material, has been a cor-poration organized under and existing by virtue of thelaws of the State of Missouri,maintainingitsprincipaloffice and place of business at 1201 North Woods ChapelRoad, and Blue Springs, Missouri, where it is, and hasbeen at all times material, continuously engaged in theretail sale of grocery and related products. In the courseand conduct of the Respondent's business operationsduring the preceding 12 months, these operations, beingrepresentative of its operations at all times material, theRespondent purchased goods and services valued inexcess of $50,000, directly from sources located outsidethe State of Missouri, and the Respondent's annual grossvolume of business at this store exceeded $500,000. Thecomplaintalleges, the Respondent admits, and I find thatthe Respondent is now, and has been at all times materi-al,an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.Additionally, the complaint alleges, the Respondentadmits, and I find that at all times material, Gerald E.Fisher,theRespondent'spresident,and Jerry LeeFisher2 and Gary Minton, comanagers of the WoodsChapel store, are supervisors within the meaning of Sec-tion 2(11) of the Act, and have been and are now agentsof the Respondent acting on its behalf within the mean-ing of Section 2(13) of the Act.II.LABOR ORGANIZATIONINVOLVEDThe complaint alleges, the Respondent admits, and Ifind that United Food and Commercial Workers Union,Local No. 782 is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges, in substance, that the Respond-ent violated Sections 8(a)(1) and (5) and 8(d) of the Actby failing and refusing to recognize and bargain collec-tivelywith the Union as the exclusive representative ofthe Respondent's employees in an appropriate unit. TheRespondent denies this allegation.A. BackgroundThe evidence discloses that in May 1965, Gerald E.Fisher opened a United Super Store3 under the corpo-2 Jerry LeeFisher is the son ofGeraldE Fisher, and although theRespondent's answer characterizes him as a vice president of the Re-spondent,the evidence does not confirm thisaFisher commenced his retail grocery business in or about 1951 whenhe first opened a United Super grocery store in the KansasCity areaThe evidence shows that"United Super"is a trade name for a group ofindependently owned and operated grocery stores served by the FlemingFood Company, awholesale groceror "broker "There are some"twenty to thirty" UnitedSuper stores in theKansas Citymetropolitanarea with Fleming Foods setting the"pricing zones"and performing allthe accounting services for these storesrate name Jerry's United Super, Inc., located at 3443SouthNolandRoad, Independence,Missouri(theNoland Road store).4 Sometime thereafter, "anotherFisher family United Super" store was opened under thecorporate name Fisher's United Super, Inc., located at2604SouthChrysler,Independence,Missouri (theChrysler store).5 In December 1979, Gerald E. Fisheropened an additional grocery store under the corporatename of the Respondent here, located at 1201 NorthWoods Chapel Road, Blue Springs, Missouri (the WoodsChapel store).6Gerald E. Fisher is the sole owner of all the stock ofJerry'sUnited Super, Inc. (Noland Road store) and oftheRespondent (Woods Chapel store) and "made allcapital investments" in Fisher'sUnitedSuper, Inc.(Chrysler store).Gerald E. Fisher is also the president,treasurer, and director of the Respondent and of Jerry'sUnited Super, Inc., with his wife, Charlene Fisher, beingthe vice president and secretary. However, his son, Rich-ard Fisher, is president of Fisher's United Super, Inc.7Jerry'sUnited Super, Inc. (Noland Road store) andthe Union were parties to a collective-bargaining agree-ment effective from May 14, 1979, to May 9, 1981.8 Arti-cle II of this agreement is entitled "Bargaining Unit" andSection 2.1 reads as follows:2.1The Employer hereby recognizes the Unionas the sole and exclusive collective bargaining agentwith respect to rates of pay, hours, and all otherterms and conditions of employment for the appro-priate bargaining unit herein established and de-scribed as follows: All employees employed by theEmployer working in the Employer' s present andfuture retail establishments situated within Jackson,Clay, Platte, and Cass Counties, Missouri, and John-son and Wyandotte Counties,Kansas,engaged inhandling or selling merchandise or performing otherservices incidental or related thereto, except super-visory employees within themeaning ofthe Nation-alLabor Relations Act of 1947, as amended, andemployees whose work is exclusively and whollyperformed within the meat department locations ofthe retail establishment. For the purpose of this Ar-ticle, the term "retail establishments" includes onlyfull line grocery stores generally known as super-markets and does not include free standing specialtystores (e.g., dairy stores, liquor stores, or deli).4The Noland Road storewas managedby GaryMinton until histransfer, as comanager,of the new Woods Chapelstore sometime in Oc-tober,November, or early December 1979. Thereafter, this store hasbeen managed by Kent Fisher, a son of Gerald E Fisher5Another son of Gerald E Fisher, Richard Fisher,manages theChrysler storeAccording to the testimony of Jerry Lee Fisher, hisbrother, Richard Fisher, "went off on his ownand opened" the Chryslerstore6The Woods Chapelstore is comanageby Gary Minton and Jerry LeeFisherSee Jt Exh 3 This agreementissignedby Richard E Fisher aspresidentof Fisher's United Super, Inc8 SeeJtExh I Thisagreement is signedby Gerald E Fisher, presi-dent, on behalf of Jerry's United Super, Inc JERRY'S UNITED SUPER127Therewas also a collective-bargaining agreement ineffect from May 7, 1978, through May 9, 1981, betweenFisher'sUnited Super, Inc. (Chrysler store) and theUnion with the exact same provision as set forth above.9At the time these agreements were executed the WoodsChapel store was not yet in existence. In or about thefirstweek of December 1979, however, the Respondentopened its Woods Chapel store for business.The Woods Chapel store is located about 8 miles fromthe Noland Road store and some 9 or 10 miles from theChrysler store. The Noland Road and Chrysler storesare approximately 1-1/2 miles apart.B. The EvidenceEarlG. Davis, president of the Union, testified thatsometime in late September1979, he received a tele-phone call from Gerald E. Fisher, president of Jerry'sUnited Super, Inc., the owner of the Noland Road store,who advised him that, "You know we' re going to opena new store on Woods Chapel Road in Blue Springs andwe'd like to sit down and talk to you about it." Pursuantthereto, on October 2, 1979, Davis met with Fisher atthe Noland Road store with Gary Minton, who managedthe store at the time, and Richard Fisher, the "owner-manager" of the Chrysler store, also being present. Davisstated that regarding the new Woods Chapel store, thefollowing was agreed to between himself and Gerald E.Fisher:That the "Effective date for bargaining agree-ment . . . will be 5-4-1980 and the agreement willremain into (sic) effect thru May 9, 1981"; that employ-ees transferred from the Noland Road store to the newWoods Chapel store would continue to have "contribu-tionmade" to the Union's health and welfare and pen-sion programs "in their behalf"; that employee DavidLindsey, comanager of the Noland Road store with 20year's credit in the "Company's pension plan" wouldretain such credit on his transfer to the Woods Chapelstore as produce manager; and that these agreed-onterms and conditions were "an [accretion] to the agree-ments that are in effect with an effective date delayeduntilMay 4, 1980."10 Davis related that he wrote theseitems down and the resulting document was then signedby himself and Gerald E. Fisher and witnessed by Rich-ard Fisher and Minton. I l He added that, subsequently,after receiving a request from Gerald E. Fisher for acopy, on November 1, 1979, he mailed a copy of the"hand-written paper" signed by the parties on October 2,1979, with covering letter, to Fisher at the Noland Roadstore.12Davis continued that in November 1979, he received awritten request from the Respondent for the Union's ac-ceptance of a waiver, by an employee hired for theWoods Chapel store, of her rights under the "RetailClerks Union Contract of May 14, 1978" to have past"comparable supermarket experience" credited towards8 Seeit.Exh. 3.10Davis testifiedthat Gerald E. Fisherhad requestedan effective dateof May 4, 1980, becausethat was the date "new rates"underthe NolandRoad store contract were goinginto effectand this wouldsave "a lot ofbookkeepingand time."11 See G.C. Exh. 2.12 SeeG.C. Exh. 3.her salary level placement, she having agreed to accept alesser startingwage. This request was signed by GaryMinton as "Company Officer" of the Respondent, andby the employee, Julia Edgar, and Davis related that hesigned it on behalf of the Union and returned a copy tothe Respondent on November 27, 1979.13 At this timetheWoods chapel store had still not been opened to thepublic for business.The evidence shows that the Woods Chapel storeopened for business on or about December 5, 1979. Justprior thereto, however, on December 3, 1979, severalemployees at the Noland Road store were transferred totheWoods Chapel store permanently. Gary Minton,manager of the Noland Road store, became the WoodsChapel store manager; Jerry Lee Fisher, a son of GeraldE.Fisher,became comanager, with Minton, of theWoods Chapel store,14 and employees Robert Leiblie,Mary Tignor, Dave Lindsey, Betty Hoy, and Dale Huntallwere transferred to the new store. Moreover, pursu-ant to the October 2, 1979 agreement, contributions tothe Union's health and welfare, and pension funds weremade on behalf of Leiblie, Tignor, and Hoy, and addi-tionallyunion dues deductions were remitted to theUnion for these employees and at least one other em-ployee, through the end of April or May 1980.15Davis testified that sometime in late April 1980, he re-ceived a telegram from Gerald E. Fisher that stated, insubstance, that Fisher had been advised that if the Unionconsidered the "meeting notes dated October 2, 1979 bywhich Retail Store Employees Union Number 782 claimsto represent the employees of Woods Chapel UnitedSuper, Inc." to be an agreement between the Respondentand the Union, "such purported agreement would be inviolation of the National Labor Relations Act, as amend-ed," since it was agreed to and signed prior to any em-ployees being hired at the Woods Chapel store by theRespondent. Fisher then "repudiate[d] any such purport-ed agreement." 16 Moreover, contributions to the Union'shealth and welfare, and pension funds, and the withhold-ing and forwarding of union dues for the aforementionedemployees that had transferred from the Noland Roadstore to the Woods Chapel store were discontinued byJerry's United Super, Inc. (Noland Road store).17 Davis'a See G.C. Exh. 4. This document was prepared on the Respondent'sletterhead stationery.14 Jerry Lee Fisher had been working at the Noland Road store foronly about a month when this transfer took place.11 See G.C. Exhs. 22-33. G.C. Exhs. 22-27 relate to health and wel-fare and pension,while G.C. Exhs. 28-33 relateto union dues remittance.16 See G.C. Exh. 5. The telegram dated April 29, 1980, also states thatshould the Union "desire to represent" the Respondent's employees atWoods Chapel store," said representation can only be obtainedand grant-ed through appropriate procedures of the National Labor RelationsBoard under the National Labor Relations Act."17 Jerry Lee Fisher's testimony concerning the discontinuance of suchpayments was contradictory and equivocal in part. He testified that some-time in April or May 1980, he was advised by employee Dale Minton,the son of Gary Minton, the Woods Chapel store manager, that some oftheWoods Chapel employees had held a meeting at the store and votedagainst representation by the Union. Fisher related that based on this, theRespondent decided to "get our own health and welfare set up" and toinclude allWoods Chapel employees including those who had transferredfrom the Noland Road store and therefore to discontinue the contribu-Continued 128DECISIONSOF THE NATIONALLABOR RELATIONS BOARDstated that had he not received the telegram from GeraldE. Fisher repudiating the "purported agreement" of Oc-tober 2, 1979; the Union,as isnormally done, wouldhave prepared a collective-bargaining agreement forGerald E. Fisher to sign concerning the Woods Chapelstore.18Davis added that after receiving the telegram,he then called into his office Union Organizer JamesHillen and instructed him "to go out and sign the peopleup.1.The Union's organizational campaignJames Hillen,employed by the Union as an organizer,testified that the Union commenced its organizing cam-paign to represent the Respondent's Woods Chapel storeemployees in or about June 1980. Hillen stated that hedistributed union authorization cards to various employ-ees,who signedthe cardin his presence and returned itto him.19 The evidence shows that the following em-ployees signed union authorization cards and returnedthem to Hillen: Donald Gann and Marvin Paul, authori-zation cards dated June 14, 1980;20 Betty Hoy, whosecard is dated July 1, 1980;21 Madalene Hunt, whose cardisdated July 29, 1980; Robert Leiblie, whose card isdatedAugust 26, 1980;22JoanPrine,whose card isdated November 13, 1980; Bernadette Cox, whose card isdated November 18, 1980; Mary Cooper, whose card isdated July 3, 1980; Tim Hicks, whose card is dated Janu-ary 1, 1981; Cheryl Baker, whose card is dated January16, 1981; Cindy Kreiser, whose card is dated January 18,tions being made on their behalfto the Union'shealth and welfare pen-sion funds and the dues withholding payments.On cross-examination,however, Fisher testifiedthat their then legalcounsel,Rick Noble,had advised him and hisfather,Gerald E. Fisher,that the payments being madefor the transferredemployees should cease,which was done He then changed his testimony,asserting that the basisfor the aboveaction was the employees'desires not tobe represented bythe Union.It appeared to me thatFisher's testimonywas contrivedand evidenceda desire on his partto testifyin furtheranceof theRespondent's positionrather than the truth of what actuallyoccurredis The Respondent in its brief states.While the agreement[G.C. Exh.2] is unclear and incomplete onitsface,Union President Davis testified that hadthe purportedagreement not been repudiated he would have prepared a separatecontract forWoods Chapel (Tr 59)consistentwith the contractswith the otherFisher family stores(JtExhsIand 3)and consistentwith the acknowledgmentof twoagreementsWhatever counsel for the Respondent meansby this,Iagree thatDavis' testimony could well be construedtomean that the bargainingagreementto be prepared would have beenin physicalform,a separateagreement,and one consistent in content with the contracts then in exist-ence covering the Noland Roadand Chrysler storesisHdlen testifiedthat atthe time the signed authorizationcards werereturned tohim, hemade a notation on eachof themindicating the date,from whom he hadreceived it, theplacehe received it, and that he per-sonallyhad been giventhe card.20Hillen testifiedthat thesecards were actually signedon June 13,1980, and hisnotation liststhe date as Friday, June 13, 1980 See G.CExhs9-10, respectively21Hillen's notationon the cardlists the date asApril 1, 1980.He testi-fied thatHoy signed and returned the authorizationcard to him on July1,1980,but that heinadvertentlywrote down "4/1/80" instead of"7/1/80 " See G C Exh 1122 Thenotationon Leiblie's authorizationcardindicates that Repre-sentativesMark Perrone andShaun Barclayof the United Food andCommercialWorkersInternationalUnion, the Union'sinternationalparent organization,were alsopresent at the timeLeibliesigned and re-turnedthe card to Hillen1981;Mary Lou Watters, whose card is dated January19, 1981; and Ruth Grey, whose card is dated February3, 1981.23 The authorization cards of Gann, Paul, Hoy,Hunt,Leiblie, Prine, Cox, and Cooper all have the fol-lowing heading: "Retail Store Employees Union Local782 chartered by United Food and Commercial WorkersInternationalUnion (affiliatedwith the AFL-CIO &CLC).24 Those of Hicks, Baker, Kreiser, Watters, andGrey all have the following heading: "United Food &Commercial WorkersInternationalUnion affiliated withAFL-CIO-CLC."25Hillen testified that at the time he distributed the au-thorization cards to these employees and solicited theirsignatureshe told them that,[W]e had an organizingcampaigngoing. I toldthem that the cards would be confidential unless wewent to a hearing. I told them that the cards couldbe used in several different ways. I said, "If we geta majority of the employees signed up, that we'll re-quest a card check ...." And I said, "Anotherroute we can take is the election route if the Com-pany refuses to grant us a card check. We can filefor an election with the Labor Board."Hillen related that he also told these employees that ifthe Union "got recognition on a card check or won anelection," it would then "sit down with the Employerand would negotiate contracts to cover their wages,hours and conditions of employment" and that any re-sulting agreement would be submitted to the employeesfor approval with "a chance to vote on the contract.1126Shaun Barclay, employed as a union representative forthe United Food and Commercial WorkersInternationalUnion, Region 10, testified that he was involved in theUnion's organizationalcampaignat the Woods Chapelstore in the fall of 1980 and "into part of 1981" distribut-ing authorization cards and soliciting employee signa-tures.27The evidence shows that the following employ-ees signed authorization cards and returned them to Bar-clay: Sondra Hertzog, whose authorization card is datedAugust 27, 1980;28 Sondra Straw, whose card is datedSeptember 9, 1980; Jeanne Hubbard, whose card is datedSeptember 8, 1980; Barbara Robinson'29 whose card is22The notation by Hillen on Grey's cardindicates that InternationalUnion Representative Mark Peronne was present when she signed andreturnedher authorizationcardto Hillen.24 See G C Exhs 9-16, respectively25 See GC Exhs. 17-21, respectively.26 RuthGray testified that whenHillen gave her an authorization cardto sign he said that,"theywere getting amajority ofthe cardsto have aunion, you know,in the store " She stated that it was her understandingfrom whatHillen had said that ifthe Uniongot in it would negotiate a"regular contract"with the Respondenton behalfof the employees27 Barclaytestified that whenthe signed authorization cards were re-turned to him he noted on them the date, time of day,place,and identityof the employee who had signedand givenhim the card28 Thenotationon Hertzog's authorization card indicates that Interna-tionalUnionRepresentativeMark Perronewas also present when shesigned and returnedher card toBarclay29Robinsontestifiedthatwhenshe signed the authorization card onSeptember 10, 1980, Barclay "just said how weneeded to get-we weresigning thecards to get the majority And then we could go on fromthere, you know We had to get a majority JERRY'S UNITED SUPER129dated September 10, 1980; and Mary Tignor, whose cardisdated September 10, 1980.30 The authorization cardsof Hertzog, Straw, and Hubbard have the Union's head-ing while the cards of Robinson and Tignor are entitled,"Retail Clerk's InternationalUnion, affiliated with AFL-CIO-CLC."Hillen testified that, by letter dated January 16, 1981,the Union notified the Respondent that it represented amajority of the Respondent's Woods Chapel employeesand requested recognition as the employee's "exclusivebargaining representative,and bargaining."3 tIn re-sponse, according to the testimony of Union PresidentDavis, the Respondent, by letter dated January 22, 1981,advised the Union that it disbelieved the Union's claimof majority representation, declined to recognize andbargain with the Union, and expressed its position that"only through the process of a [Board] secret election"could the employees' rights under the Act and theirwishesconcerning representationbe "properly ex-pressed."32Hillen testified that on Tuesday, January 20, 1981, sub-sequent to the Union's receipt of the Respondent's letterrefusing to recognize and bargain with the Union, he,Shaun Barclay, and Mark Perrone visited the NolandRoad store and Hillen asked Gerald E. Fisher if theycould speak to him about the Union's letter demandingrecognition and bargaining. Hillen stated that Fisher re-ferred them to his attorney, Rick Noble, who was "han-dling everything" and stated that he was going on vaca-tion and that they should "Talk to my attorney," where-upon Fisher left the store. Hillen continued that Fisherhad indicated that Noble would contact the Union andtowards the end of that week, Friday, January 23, 1981,the Union received a telephone call from James R. Wil-lard, an attorney, but since Hillen was not in the office atthe time, no discussion ensued. Hillen added that he wassuccessful in contacting Willard by telephone on the fol-lowing Monday, January 26, 1981, and Willard informedHillen that he was now representing the Respondent.Hillen related that he told Willard that the Union repre-sented a majority of the Respondent's employees at itsWoods Chapel store and asked Willard, "[H]ow about acard check?" According to Hillen, Willard responded,"Well, I won't give you a card check. But I won't fightyou too hard if you go toan election."Hillen testified that the Union filed its "Petition" withthe Board on January 30, 1981, seeking an election andcertification as the exclusive bargaining representative ofthe Respondent's Woods Chapel employees in an appro-priate unit.33 On February 13, 1981, the Respondent andthe Union, by counsel, executed a "Stipulation for Certi-ficationUpon Consent Election." The appropriate bar-gaining unit stipulated there was,All employees employed at the Employer's facili-ty located at 1201 North Woods Chapel, BlueSprings,Missouri, but excluding all meat depart-ment employees, office clericals, guards, and super-visors as defined in the Act, as amended.34The evidence also shows thatHillen issueda letter datedFebruary 10, 1981, to the Respondent's employees at theWoods Chapel store in which the employees were noti-fied that a picket line would be instituted "in front ofJerry's United Superin Blue Springs" for "advertising tothe public that Jerry's United Super is not providing youwith a union contract . . . continued to refuse to recog-nize Local 782 in spite of the fact that a majority of theemployees have signed authorization cards . . . . Thispicket line, hopefully, will influence Jerry's United Superto give us recognitionor at leastbring about a speedyelection . ..."35 Additionally, the Union sent a letterdated Febuary 18, 1981, to the Woods Chapel store em-ployees notifying them that the "Certification Upon Con-sentElection" stipulation had been approved by theBoard and that an election would soon be heldnegatingthe need for a picket line. The employees were also in-formed that the Union had "uncovered some additionalinformation which leads me to believe the store in whichyou work should already be Union according to the Fed-eral Labor Law," and that the Union had filed an unfairlabor practice charge with the Board against the Re-spondent that might "slow our progress to get an elec-tion."362.The operation of the Woods Chapel, NolandRoad, and Chrysler storesThe evidence shows that although the Woods Chapeland Noland Road stores are owned by separate corpora-tions,Woods Chapel United Super, Inc. d/b/a Jerry'sUnited Super and Jerry's United Super, Inc., respective-ly,Gerald E. Fisher owns all the stock in both corpora-tions, and the corporate officers thereof arethe same,with Fisher being the president, treasurer, and director,and his wife, Charlene Fisher, the vice president. Re-garding the third "Fisher family United Super" store, theChrysler store, the evidence discloses that althoughGerald E. Fisher contributed all the capital investmentneeded to open this retail grocery store, his son, RichardFisher, is the president of the corporate owner thereof,Fisher'sUnited Super,Inc.37Moreover, Jerry LeeFisher, another son of Gerald E. Fisher and "co-manag-er" of the Woods Chapel store, testified that all the busi-ness licensesnecessary and required to operate theWoods Chapel grocery store were issued to Gerald E.Fisher and he assumed that this was also true of theNoland Road and Chrysler stores as well.38 The Woods3° See G C Exhs 34-38, respectively31Thisletter is addressedtoGaryMinton,theWoods Chapel storemanager,and signedby Hillen See G C Exh 733This letter is addressed to Davis, as president of the Union, andsignedby Gerald E Fisher, as the Respondent'spresidentSee G C Exh633 See R Exh I34 See R Exh 23s See R Exh 336 See R Exh 437The record does not disclose the owner of the stock of Fisher'sUnited Super, Inc, nor the other officers of the corporation33 For example,retail liquor and agricultural produce sales licenses 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChapel storeismanagedby Jerry Lee Fisher and GaryMinton, the Noland Road store by William Kent Fisher,and the Chrysler store by Richard Fisher.39 Accordingto the testimony of Jerry Lee Fisher, the Respondentowns the equipment, fixtures, and inventory of theWoods Chapel store and holds the licenses required tooperate this grocery store.403.The role of Gerald E. Fisher in the WoodsChapel and Noland Road storesThe testimonyconcerningthe role of Gerald E. Fisherin the management and operation of these stores tendedto be primarily limited to the Woods Chapel store andwas somewhat conflicting in nature between the wit-nesses for the Respondent and the General Counsel.Jerry Lee Fisher, a witness for the Respondent, testifiedthat although his father, Gerald E. Fisher, owns all thestock of the Woods Chapel store, he receives no salarytherefrom. He stated, "From mid-1980 up to the presenttime [Gerald E. Fisher] does very little at Woods ChapelUnited Super. He does show up there occasionally. Hegoes up to an office upstairs that we have-that we usejointly. "4 t Jerry Lee Fisher continued that Gerald E.Fisher "had nothing to do with the hiring of any em-ployees there at Woods Chapel," nor is his father "in-volved any longer" in the firing and layoff of employeesatWoods Chapel. He recounted that he and Minton setthewage rates for employees and discuss this withGerald E. Fisher "after we've already made the adjust-ments, we notify him of what we've done."42Jerry Lee Fisher testified that the Respondent had ahospital insurance program for its employees with Con-necticut General but that he became unhappy with it andchanged to coverage with Bankers Life of New York,adding disability coverage for the employees under thisnew plan. He stated that after the change in plans wasmade, he told his father, Gerald E. Fisher, about it, "Ihad told him that I felt we needed to do that for thepeople." According to Fisher his father responded, "[I]f99 Jerry Lee Fisherusedthe term "owner-manager"in his testimonydescribing the relationshipof the Fisher brothers to therespective storesthat they manage There is no evidencein the record, however, otherthanthis, that Jerry Lee Fisher or William Kent Fisher haveany owner-ship interestin the Woods Chapel or Noland Roadstores,respectively,albeit as previouslynoted,Richard Fisheris the presidentof the corpo-rate entitythat ownsthe Chryslerstore,Fisher'sUnited Super,Inc. Ifanything,the evidence clearly shows that the actual ownerof the WoodsChapel andNoland Road stores, and possiblythe Chryslerstore as well,is their father,Gerald E Fisher Additionally,almost all of the evidencesubmittedin this proceeding centered on the operationof the WoodsChapelstore and its interaction,actualand/or alleged, with the NolandRoad store40 Asindicatedbefore, however, Fisher also testifiedon cross-examina-tion that the required licenses are all in the name of GeraldE Fisher41 Both Jerry Lee Fisher and GaryMintontestified that theyalso usethis officeon occasion,and he, Minton,his father,Gerald E Fisher, andRobert Leiblie, the WoodsChapel assistant manager,all have keys to theoffice42Gary Mintontestified that as manager oftheWoodsChapel storehe reportstoGerald E. Fisher suchthings as the"fall-off"of business,layoffof employees,store damage,and major store equipment failure andreplacementthat's what you think we ought to do, then go ahead anddo it, you know. 1143Fisher also related that he had decided to dischargethe Respondent's labor counsel, Rick Noble, and on Jan-uary 22 or 23, 1981, he advised Noble of this decision.He added that he then hired Spencer, Fane, Britt &Browne, Esqs., to represent the Respondent in its laborrelations.44Although it can be reasonably inferred fromthe record evidence that Noble represented Gerald E.Fisher concerning labor relations at both the NolandRoad and Woods Chapel storesuntilJanuary 1981, sub-sequently the law firm of Spencer, Fane, Britt &Browne, Esqs., represented only theWoods Chapelstore.Fisher did not know who represented the NolandRoad and Chrysler stores thereafter.In summingup his testimony concerning the role ofhis father,Gerald E. Fisher, in the operation of theWoods Chapel store, Jerry Lee Fisher testified,As far as day to day procedures or, you know,how the store runs, dad doesn't take any activerole. I advise him of what decisions Gary and Imake. And, you know, I guess if he doesn't like it,he'll let me know he doesn't like it. But, you know,Imake the final decisions. He doesn't ever reverse adecision that I've made .45Fisher also acknowledged that his father had the author-ity to removehim as comanagerof the Woods Chapelstore if he so desired.Comanager of the Woods Chapel store, Gary Minton,testified that he reports any "fall-off' of business toGerald E. Fisher, as well as store damage, major equip-ment failure, and replacement. He stated that he had re-ported Cathy Choates' layoff to Fisher when and afterthis occurred, more about which will be set forth.99 AlthoughFisher maintainedthat he had effectuatedthe health plancoveragechange beforehe discussed it with his father,Gerald E Fisher,a carefulreadingof histestimony indicates that he may well have soughthis father's acquiescence in the changebeforeitwas implemented, notafter.44Fisher's testimony on cross-examination concerning the hiring ofthis law firm was evasive and contradictory He, at first,testified that hehad contacted the law firm of Spencer, Fane,Britt& Browne, Esqs. Hethen testified that he could not recall whether it was heor hisfather,Gerald E Fisher, who contactedthem He then changed his testimonywhen questioned by the administrative law judge, stating that he hadmade the decision to, and actuallydid, contactthis law firm to retainthem as labor counsel.The recordreflects that counsel for the Respond-ent, JamesE Willard,Esq., of this law firm,submitted a "position paper"to theBoard during the investigative segment of this case and a copy wassent to Gerald E Fisher,not JerryLee Fisher I am unconvinced thatWillard admittedly sentcopies ofcorrespondenceto theUnion, and theBoard toGerald E. Fisherinsteadof Jerry LeeFisher,mistakenly or in-advertently,as heassertedat thehearingWillardimpressed me as beingintelligent and a highly experienced and able laborattorney, and I believecopies of suchcorrespondence and documents were senttoGerald EFisher because he was still the ownerand chief executive officer of theWoods Chapelstore, and until the Respondent realized that it might befaced witha "Kroger"type issue in this case,a prerequisitethereof beingthe "single employer" issue, as will be discussed45 Fisher testified that his father callstheWoods Chapelstore "three,four, five timesa week" to find out how much moneywas taken in thatday JERRY'S UNITED SUPER131Robert Leiblie,46assistantmanager of the WoodsChapel store and a witness for the General Counsel, tes-tified thatGerald E. Fisher appeared at the WoodsChapel store "many times . .. maybe every other day,once a day. It would just depend on what he comesdown there for. He was there a lot though." He statedthat Fisher would come to the store during themorningor afternoon hours, would speak to various employees,inquire about the day's businessat the "courtesy booth"and then proceed to "his office upstairs right next to thedeli eatingarea,"remainingin the store anywhere from"five or ten minutes to a couple of hours." According tothe evidence, this office is located on a second floorlevel above the liquor shop and while Leiblie character-ized the office as being that of Gerald E. Fisher's, as didotherwitnesses,Leiblie acknowledged that Jerry LeeFisher alsouseshis father's office attimesand that GaryMinton uses it also, but only "Once in a great while."47Leiblie continued, "I've seen [Gerald E. Fisher] pay billsbefore, going over the daily record, you know, what wedid yesterday and comparing it with last year or withthe Noland Road store. You know, a number of differentthings."Leiblie added that he had observed Jerry LeeFisher, Kent Fisher, Richard Fisher,48 Gary Minton, andthe "Fleming representative" talking to Gerald E. Fisherat varioustimesin Fisher's office.49Marvin Paul and Cathy Choate, witnesses for the Gen-eral Counsel, also testified that they had seen Gerald E.Fisher at the Woods Chapel store. Paul, a former em-ployee,50 related that Fisher would come to the WoodsChapel store "about every other day in the afternoon,"talk to some of the employees, and then "he would goupstairs to his office . . . . And he would pay bills andstuff." Paul stated that he had never seen either JerryLee Fisher or Gary Minton use Fisher's upstairs office,although on occasion Gerald E. Fisher would summonMinton to his office over the public address system atthe store. Cathy Choate testified that while employed asa checker at both the Woods Chapel and, thereafter, theNoland Road store, and although she usually worked thenight shift, she had observed Gerald E. Fisher "a coupleof times a week" at these stores when she sometimesworked earlier hours. Choate added that Fisher used theupstairs office at the Woods Chapel store on these occa-sions andthe main office at the Noland Road store. She46 Leiblie testified that he was originally hired as a clerk at the NolandRoad store prior to December 3, 1979, and that on or about November26 or 27, 1979, he was offered the assistant manager's position at the newWoods Chapel store in a meeting attended by Gerald E. Fisher, Kent,Richard Fisher, andGaryMinton, effective December3, 1979.47The evidence shows that there is another office located at theWoods Chapel store in the "courtesy booth," which is used regularly bycomanagers Gary Minton and Jerry Lee Fisher as their office.48 Leiblie testified that over a period of approximately"sixmonths toa year," he had seen Richard Fisher at the Woods Chapel store withGerald E.Fisher about"twenty times, maybe less .... It's hard tellingif he's doing business. . .or if he's in there just as a visit or what."49 Leiblie related that when the Woods Chapel store first openedforbusiness,the Fisher's,father and sons, met regularly once weekly andthat "later on as the store got going more on itself,"theymet oncemonthly.50 Paul washired by GaryMinton as a baker attheWoods Chapelstore in April 1980 and worked there until February 28, 1981,when hewas laid off.recounted that she had neverseenJerry Lee Fisher usehis father's office at the Woods Chapel store.Another of the General Counsel's witnesses, RuthGray, testified that she had seen Gerald E. Fisher at theWoods Chapel store, "maybe every other day, maybetwo or three times a week. Sometimes he's not there forthree or four days." She stated that when he is present atthe store, "He usually stops by the service desk and thenhe comes through and picks up bills and he goes upstairs.Well he takes my liquor bills." Gray related that at vari-ous times while Gerald E. Fisher was in his office at thestore she has observed Richard and Kent Fisher, GaryMinton, and the "Fleming people" up there with him.She added that she has also seen Gary Minton usingFisher's office attimeswhen Fisher was not present attheWoods Chapel store.Leiblie testified that sometime in February or March1981, Jerry Lee Fisher told him that consideration wasbeing given to making Gary Minton a "floating manag-er" to oversee or manage the operations of the WoodsChapel,Noland Road, and Chrysler stores. He statedthat Fisher said that if this should happen Leiblie wouldthen become comanager of the Woods Chapel storealong with Fisher.51 Apropos of this, Minton testifiedthat he often visits the other stores owned by Gerald E.Fisher, especially the Noland Road store, and discusseswith the other store managers business problems, al-though he was never instructed to do so by anybody. Inthis connection,Mary Lee Tignor, employed by the Re-spondentin itsWoods Chapel store bakery and deli de-partments52since December 3, 1979, testified that some-time in February 1981, Gary Minton had informed herthat "eventually he would probably become floatingmanager and go between the three stores."53Additionally,Marvin Paul testified that in or aboutFebruary 1981, while he, another employee, Ruth Gray,and Gerald E. Fisher were together in the liquor depart-ment of the Woods Chapel store, Fisher told them thathe had taken $20,000 from the Noland Road store tohelp finance the new Woods Chapel store and that, "[I]fany department didn't carry its own weight, he wouldshut them down because he wasn't going to go in thehole for anybody." Ruth Gray testified similarly regard-ing this conversation.4. Interrelations of operationsConcerning employee interchange between the WoodsChapel and Noland Road stores, the evidence shows thatseveral employees were transferred from the NolandRoad store to the Woods Chapel store to staff the newstore when it opened for business on December 5, 1979.Gary Minton was transferred to the Woods Chapel storeas manager from his position as manager of the NolandRoad store.54 Robert Leiblie became assistant manager51Although Jerry Lee Fisher testified, he did not deny this testimony.52 The Woods Chapel store is operated as a retailgrocerystore andsupermarket with various departments,i.e.,bakery, produce, dairy, meat,liquors, and deli.53 Tignor testified as a witness for the General Counsel.54Kent Fisher became the manager of the Noland Road store whenMinton was transferred to the Woods Chapel store. Moreover,Jerry LeeContinued 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDatWoods Chapel from his former position as a clerk atthe Noland Road store. Dale Hunt, a butcher employedat the Noland Road store, was transferred to the WoodsChapel store,Iassume inthe same capacity.DaleMinton,Gary Minton's son, transferred over to theWoods Chapel store from the Noland Road store pre-sumably when his father did so. Noland Road store em-ployees Betty Hoy and David Lindsey were also trans-ferred to the Woods Chapel store along with the otherslisted above.Additionally,Mary Lee Tignor was brought overfrom the Noland Road store to the Woods Chapel storein and around the same time as the other above employ-ees.Tignor testified that during the summer and earlyfallof 1979 while she was still employed at the NolandRoad store, Gerald E. Fisher spoke to her about work-ing at the new Woods Chapel store when it opened forbusinessbecause he needed experienced employees there.Tignor stated that subsequently, in October 1979, Fisheragain urged her to transfer to the Woods Chapel storeand when she asked him, "What if I don't want to godown there," Fisher told her that, "I didn't have but onechoice because they needed people down there thatknew, you know, an employee that knew the bakery andthe deli operation."Cathy Choate55 testified that she had been hired byGaryMinton, as a "checker" on April 1, 1980, for theWoods Chapel store. She related that subsequentlyMinton asked her to work at the Noland Road store tofillinfor an employee on 90-day leave of absence.Choate related that since the Union represented employ-ees at the Noland Road store and that employees had tojoin the Union after 30 days, Minton wanted her to workthere for 30 days, after which she would return to theWoods Chapel store and another employee would besent to the Noland Road store for the next 30 days, afterwhich Choate would fill in again at Noland Road for thelast 30 days. Choate stated that she began work at theNoland Road store on June 3, 1980, and after the 30-dayperiod was up she was told to continue working thereand was instructed to join the Union, which she did, be-coming a permanent employee at the Noland Road store,where she is still employed.56Regarding this, Gary Minton testified that Choate wasemployed at the Woods Chapel store, "about March orApril,April or May [1980], she worked about twomonths," and because "business was down" in andaround this time and Choate was "low on the senioritylist,"Minton considered laying her off. Minton statedthat he constantly keeps in touch with employees at theNoland Road store,57 since he trained and is friendlyFisher,who had worked at the Noland Road store for approximately 1month,became comanager with Mintonof the Woods ChapelstorePre-viously, Jerry Lee Fisher had worked for the Kansas City Power andLight Company for "nine and a half years "as Cathy Choatealso appearsin the record as Cathy McWilliams.56Choate testified that when she transferred from the Woods Chapelstore to the Noland Road store she was not requiredto fillout a newemployment application since the transfer was supposed to be temporaryaxMinton testified that he visits regularly with Kent Fisher, managerof the Noland Road store, Bill Englebrecht,the assistant manager, andEarlHolland,themeat department manager"probably twoor threetimes a week," and also speaks to them over the telephone "once orwith some of them, and had learned about a job openingthere due to an employee's illness requiring a leave ofabsence.According to Minton, when he told Choate"probably the day before," that she was being laid off ef-fectiveMay 24, 1980, he also advised her about the jobopportunity at the Noland Road store and suggested thatshe contact Kent Fisher and see if he would hire her. Headded that Choate acted on his advice and started work-ing at the Noland Road store, "I would say two or threedays at the soonest" after she was laid off at the WoodsChapel store.58Sondra Hertzog,59 employed by the Respondent as a"checker" at theWoods Chapel store, testified thatshortly after the store opened for business in December1979, a "sacker" working there was transferred to theNoland Road store because "they needed some help upthere."However, Hertzog could not remember the em-ployee's name.Hertzog continued that in March or April1981, an employee named John Pettit, a "sacker," wastransferred from the Noland Road store to the WoodsChapel store for "two or three days, the weekend orsomething" to replace an employee named "Andy." An-other of the Respondent's employees, Barbara Robin-son80 testified that Pettit, a "checker" from the NolandRoad store, was brought to the Woods Chapel store towork there "just for a few days." Regarding Pettit, em-ployee Ruth Gray also testified similarly relating that inFebruary or March, 1981, a "sacker" at the WoodsChapel store was scheduled to be absent and an employ-ee from the Noland Road store named "John" was trans-ferred to the Woods Chapel store to fill in for the absentemployee "for two or three days."Concerning the above employee transfers,Minton,while acknowledging that the Respondent had employeda "sacker" named "Andy" at the Woods Chapel storeand that John Pettit had been employed as a "sacker" atthe Noland Road Store, disputed as "unlikely" that Pettithad been temporarily transferred to the Woods Chapeltwice" weeklyMinton added that he usually talks to Kent Fisher andEnglebrechtabout business problems and with Englebrechtaboutperson-al things sincethey havebeen friends for some time58 Choate denied that Minton hadever told herthat she was being laidoff. However, Choateacknowledged on cross-examination that businessat the Woods Chapelstore had fallen off in and around the time of hertransferto the Noland Road store, which resultedin a reduction of herhours of work at Woods Chapel from "around20" hours weekly to 10hoursweekly sinceshe was the "most junior checker" among the em-ployees at the storeMoreover, Choate's payroll records atWoodsChapel (R. Exh 5)reflect thatinMay1980,her weekly work hours for 3weeks ofthatmonth fell to 10 hours from the previousmonth'sweeklywork hours,ranging from14 to 23 hoursIn the last week inMay 1980,just before she left her Woods Chapel store job, Choate worked 20hours Choate's payroll record haswritten thereonthe following, "LaidOff Business Down Low on Seniority List " However,while Minton tes-tified thatthe writing on thisrecord wasnot hisbut "possibly" could bethat of Jerry Lee Fisher, Fisher never confirmedthis in his testimony Infact, he was neverasked about it I found Minton's testimony regardingChoate's alleged layoffand abouther payroll records equivocal and attimes evasivelyguarded,it just didnot seem forthright59Hertzogcommenced her employmentwith theRespondent at theWoods Chapel store whenitopened for business in December1979 Shewas calledas a witnessfor the General Counsel60 Robinson commencedher employment with theRespondent also atthe time the Woods Chapel store opened for business in December 1979She testified as a witness for the General Counsel JERRY'S UNITED SUPERstore from the Noland Road store to fill in as a "sacker,"testifying that it was "unlikely that we would bring an-other sacker down from some place else." His testimonywas similar regarding the "sacker" who was transferredtemporarily from the Woods Chapel store to the NolandRoad store.815.Other instances of store interactionRobert Leiblie testified that sometime in March orApril 1980, the Woods Chapel store "started transferringbakery goods over to the Noland Road store and to theChrysler store. And that continued for approximately ayear."He stated that the bakery goods were baked ontheWoods Chapel premises with the "bulk of it" beingsold at the Woods Chapel store and the rest transferreddaily to the Noland Road and Chrysler stores for salethere.62Marvin Paul and Mary Tignor63 testified some-what similarly. Paul related that the baking was done attheWoods Chapel store and the bakery goods then de-livered to the Noland Road and Chrysler stores in theapproximate proportion of one-third the production toeach store, each day, except Sunday. He stated that thiscontinued until February 28, 1981, when he was advisedby Minton that he was being laid off because the NolandRoad and Chrysler stores were "discontinuing takingbakery goods." He recounted that Mary Tignor "the deliand bakery supervisor" recommended that he call GeraldE. Fisher to ascertain if "he still wanted to have bakerygoods delivered to the Noland Road store" presumablyto see if a baker's job might again be available for Paul.Paul added that he called Fisher a few days later andasked Fisher "if he was going to continue the bakerygoods and Fisher responded, "No, that there werealways problems with delivery."Regarding this, Jerry Lee Fisher testified that theWoods Chapel store had been producing bakery goodsfor its own retail trade and also for the Noland Road andChrysler stores until he and Minton decided that therewas insufficient profit in this operation because of theproblems involving the transfer and delivery of thebaked goods to the other stores, whereupon it was dis-continued. He stated,Gary [Minton] and I discussed, you know, thatthings weren't working out the way they should inthe best interest of all three stores, you know. It61Although Minton maintained that part-time employees at the respec-tive stores would be used to fill in for employees out for one reason oranother, it should be noted that he kept using phrases in his testimonysuch as, "I don't recall him coming down and working"and "It doesn'tseem likely," when testifying about the interchange of "sacker"employ-ees between the Woods Chapel and Noland Road stores.82 Leiblie testified that the Woods Chapel store kept 50 percent of thebaked goods for store sale and sent 30 percent of the bakery goods to theNoland Road store, and 20 percent to the Chrysler store.63Mary Tignor testified that bakery goods were baked at the WoodsChapel store and, starting in the spring or summer of 1980 until February1981, part of the production was shipped to the Noland Road and Chrys-ler stores. According to Tignor, the Chrysler store would submit ordersregarding how much of the bakery goods it wanted, and the WoodsChapel employees would themselves "guess" atthe Noland Road storeneeds and supply it.Employees at the Woods Chapel bakery departmentwould record what bakery goods were to be shipped and "Gary Mintonwould take care of it."133was hurting everybody. We just ceased to transferbakery goods to other stores.Inoted that while, throughout his testimony, Jerry LeeFisher sought to create the impression that his father,Gerald E. Fisher, had no inputconcerningimportant andsignificant changes or innovations instituted in the oper-ation of the Woods Chapel store, yet his testimony ensu-ing after the above quote is instructive, significant, andcompellingQ.And you're telling the Administrative LawJudge here that you didn't go to your father first,before youimplementedthat decision?A. I told him what I would like to do and hesaid,you know, "If that's what you need to do,fine, go ahead and do it."Q. And then you implemented it, right?A. Yes,sir.64Moreover, Fisher testified that the Respondent pur-chases itemsfrom the Noland Road and Chrysler storesfor sale at Woods Chapelin instanceswhere the WoodsChapel store has run short, or when one of the otherstores is overstocked with an item,i.e.,meat orchicken,produce, etc., and the Woods Chapel store will purchasethe overstocked item at cost. He continued that the Re-spondent also makes such purchases from other UnitedSuper stores in the area, although such transactions con-stitute only a small percentage of the Respondent's pur-chases andsales,less than 1 percent.65Additionally, Leiblie testified that in the early part of1981 he was told by Jerry Lee Fisher that considerationwas being given to the transfer of "cash registers thatwe've got at our store [Woods Chapel] over to theNoland Road store and Woods Chapel buying scanners."Also,Ruth Gray,66 the Woods Chapel store's "liquormanager," testified that in March 1981, at Minton's re-quest, she assisted Richard Fisherin "settingup" a liquordepartment at the Chrysler store.Gray added thatMinton had advised her that Richard Fisher would payher out of Chrysler store funds for the day she hadworked there since this had been her scheduled day off.6.Other evidenceUnion President Davis testified that he had negotiatedon behalf of the Union a new collective-bargainingagreementwithrepresentativesofan"employer'sgroup,"which included Jerry's United . Super, Inc.(Noland Road store) effective May 10, 1981, throughMarch 1984. Davis related that after the agreement hadbeen signed by all the parties on July 15, 1981, the Unionfound "some errors in the deli in reference to the rates ofpay" and Davis contacted Gerald E. Fisher about this inJuly 1981. Davis recounted that he met with Fisher at64 Also see fn. 43 as another example of such testimony by Jerry LeeFisher.65According to Fisher, the Respondent purchases dried flowers forresale at the Woods Chapel store from Raytown United Super.66 Gray related that when Minton hired her at the time of the openingof the Woods Chapel store, he stated to her that "within six monthsthere'd probably be a Union." 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Noland Road store, at which time Fisher introducedhim to his son, William Kent Fisher,and said,"One ofthese days I'm going to get completely out of it." Ratesof pay for two employees, John Woods and GenevieveJacobs, were agreed on by Davis and Gerald E. Fisherat this meeting.67The evidence shows that during theseabove negotiations the Noland Road store and theChrysler store were represented by the law firm of Stin-son,Mag & Fizzell, Esqs.Furthermore, the General Counsel introduced into evi-dence a newspaper advertisement from the Kansas CityStar dated Sunday, October 4,1981.68"United Super" isprominently displayed in the lower right-hand corner ofthe advertisement.This advertisement, approximatelythree-quarters ofan averagenewspaperpage in size, fea-tures a picture of Kent Fisher, Gerald E. Fisher69 andRichard Fisher'70 largely displayed in fulllength,posingside by side and holding canned goods and produce.71Listed in the advertisement are theirnames and under-neath the picture the following: "Jerry's United Super,35th & Noland Road, Indep., Mo.; Jerry's United Super,1201N.Woods Chapel Road,Blue Springs,Mo.; Fish-er'sUnited Super, 2604 S. Chrysler Ave., Indep., Mo."There alsoappears thereina copy extolling the varietyand quality of the grocery products obtainable at the "in-dependent United Super store," with the use of thewords "we" and "our" throughout the text. Jerry LeeFisher testified, however, that the Respondent does notusually jointly advertise with the Noland Road or Chrys-ler stores, but does advertise independently the WoodsChapel store in the "Pony Express," a "separate paper"inBlue Springs,Missouri,inwhich only the WoodsChapel store appears.C. Analysis and Conclusions1.The single employer issueThe threshold issue presented is whether the Respond-ent,Woods Chapel United Super, Inc. d/b/a Jerry'sUnited Super (Woods Chapel store), and Jerry's UnitedSuper, Inc. (Noland Road store) together constitute a"single employer" as alleged by the General Counsel andthe Charging Party or, as contended by the Respondent,each is a separate, distinct, and individual employer.7267 See G.C. Exh 8 It should be noted, however, that William KentFisher signed this document as owner on behalf of Jerry's United Super,Inc., although the letter is addressed to Gerald E. Fisher68 G.C Exh 3969Gerald E Fisher's name appearsas "Jerry"Fisher in the advertise-ment7°Richard Fisher's name appears as"Dick"Fisher in this advertise-ment71 Jerry Lee Fisher does not appear in this advertisement72The Respondent also asserts,however, that if these employers arefound to be a "single employer," then consideration must be given to theinclusionof Fisher's United Super, Inc (Chrysler store) within the scopeof this "single employer" status.It should be noted that the complaintmakes no mention of Fisher'sUnited Super, Inc (Chrysler store)More-over, although the General Counsel stated at the hearing that,[T]he Fishers,although they have three stores and the Employer'sposition is they are all separately run, in fact consult together andthat there is common management not only between the Jerry'sUnited Super at Noland Road and Woods chapel but also the otherstore at ChryslerAs will become clear from the discussion of this issuethat follows, the question of "single employer"status is aclose one based on the facts present in this case.As the court stated inUnited TelegraphWorkers v.NLRB,571 F.2d 667 (D.C. Cir. 1978), cert. denied 99S.Ct. 101:As in other areas of the law, corporations nor-mally are treated as separate entities under theLabor Act. The Board treats multiple corporationsas a single employer only when it is established thatthe nominally separate corporations are in fact oper-ated as a single integrated business enterprise.73InMalcolm Boring Co.,259NLRB 597, 600-601(1981), the Board affirmed the decision of an administra-tive law judge in which the tests for "single employer"were set forth as follows:74InRadio & Television Broadcast Technicians LocalUnion 1264,IBEWv.BroadcastService ofMobile,Inc.,380 U.S. 255,256 (1965),the Supreme Courtheld that in determining whether enterprises consti-tute a single employer: "The controlling criteria, setout and elaborated in Board decisions,are interrela-tion of operations,common management,central-ized control of labor relations and common owner-ship."16 Though the Board and the courts have notalways agreed on how to apply the standards enun-ciated by the Supreme Court, the decision of theCourt of Appeals for the District of Columbia inLocal No.627, International Union of Operating En-gineers,AFL-CIO [South Prairie Construction Com-pany and Peter Kiewat Sons'Co.] v.N.L.R.B.,518F.2d 1040(1967), appears to be controlling.In thatcase the court of appeals reversed the Decision ofthe Board inPeter Kiewat Sons'Co. and South Prai-rieConstructionCo., 206 NLRB562 (1973).Part ofthe circuit court'sdecisionwas affirmed by theUnited States Supreme Court inSouth Prairie Con-structionCo. v. Local No. 627,InternationalUnion ofOperating Engineers,AFL-CIO,425 U.S. 800(1976).The Board had made two separate findings. Thefirstwas that two entities did not constitute a singleemployer and the second was that each entity had aseparate appropriate bargaining unit for collective-bargaining purposes.The court of appeals disagreedand found both a single employer and a single unit.On appeal, the Supreme Court affirmed that part ofthe court of appeals'decision which found that thetwo entities were a single employer and reversedand remanded to the court of appeals that part ofthe decision which related to the unit question.17As the Supreme Court has affirmed the circuitCourts'decision with regard to the single employer,in her brief she maintains that the Respondent,WoodsChapel UnitedSuper,Inc. d/b/a Jerry's United Super(WoodsChapelstore) and Jerry'sUnited Super, Inc. (Noland Road store)are a"single employer," as doesthe complaint.78 SeeNumrichArms Corp.,237 NLRB 313 (1978)74Also seeBlumenfeld Theatres Circuit,240 NLRB 206 (1979), enf626 F 2d 865 (9th Cir 1980) JERRY'S UNITED SUPER135the language of the circuit court is of particular im-portance. That circuit court held [518 F.2d at 1045-46]:16 See alsoSakreteof Northern California, Inc.,140 NLRB 765(1963), enfd. 332 F.2d 902 (9th Cir. 1964), cert. den. 379 U.S. 961(1965).7617On remand the Board issued a Supplemental Decision re-ported at231 NLRB 76 (1977)inwhich it noted that the SupremeCourt had affirmed the circuit court's findingthat the twoentitieswere a single employer.The Board reconsidered the single-unitquestion and concluded that, even though the entities were a singleemployer,separate units were appropriate.Guidelines for "Single Employer" StatusInRadio Union v. Broadcast Service of Mobile,Inc.,380U.S. 255 . . . (1965), the SupremeCourt, ina per curiamopinion affirming "a singleemployer" holding below, said:"The controlling criteria, set out and elaborat-ed in Board decisions, are interrelation of oper-ations, common management, centralized controlof labor relations and common ownership.""The court citedseveralNLRBdecisions includ-ing one affirmed inSakreteof Northern California,Inc.v.N.L.R.B.,332 F.2d 902 (9th Cir. 1964),cert.denied 379U.S. 961 . . . (1965).InSakrete,the NinthCircuit stated,at 907:"[E]ven if thesubstantialevidence shows inter-relationship of operations, centralized control oflabor relations, or commonmanagement only atthe executive or top level, we do not agree thatthisprecludes application of the"single em-ployer"concept."It pointed out that these three criteria "deal notwith power and authority, as such, but with itsexercise," and that such criteria, "on any level,are considerations in addition to the factor ofcommon ownership or financial control."8Although the Supreme Court inRadio Union,supra,commented that the record in that casewas more than adequate to show that all of thefour "controlling criteria" were present, it doesnot appear that all four criteria must be present.In one of the NLRBcasescited,Canton, Carpets,Inc.,125NLRB 483 (1959), the Board observedthat it had on several occasions made a finding ofa singleemployerstatus inthe absence of acommon labor relations policy, and even when ithad been affirmatively shown that each of twocorporations held to be a single employer estab-lished its own labor relations policy. In anotherof the NLRB cases cited,V.I.P. Radio, Inc.,128NLRB 113 (1960), the Board found that therewas little or no employee interchange; but 90 per-cent stock ownership of the second corporation,the same officers and directors, and centralized76Also seeSakrete of Northern California,140 NLRB 765 (1963), affd.332 F.2d 902 (9th Cir. 1964), cert. denied 379 U.S. 961 (1965).control of "general labor policy" and operationsresulted in a "single employer" holding. In stillanother cited NLRB case,OvertonMarkets, Inc.,142 NLRB 615 (1963), the Board noted, at 619,that the circumstances were not "characteristic ofthe arm's length relationship found amonguninte-grated companies."9 Its conclusion that there wasa "single employer" for purposes of the Actrested on consideration of "all the circumstances"of the case.76From the foregoing, we conclude that "singleemployer" status, for purposes of the NationalLaborRelationsAct, depends upon all the circum-stancesof the case, that not all of the "controllingcriteria" specified ,by the Supreme Court need bepresent; that, in addition to the criterion of commonownership or financial control, the other criteria,whether or not they are present at the top level ofmanagement,are "controlling" indicia of the actualexercise of the power of common ownership or fi-nancial control and that the standard for evaluatingsuch exercise of power is whether, as a matter ofsubstance, there is the "arms length relationshipfound among unintegrated companies."8 In a later decision,N.L.R.B. v.Welcome-AmericanFertilizerCo.,443 F.2d 19, 21 (9th Cir. 1971), theNinthCircuit, citingSak-rete,said that no oneof the four criteria iscontrolling.9The "arm's length" test makes meaningful the Board's refer-ence inCanton, Carp's, Inc., supraat 484, to "realities of commer-cial organization."Itwas appliedby this court inAmerican Fed. ofTelevision& Radio Artists v. N.L.R.B.,149 U.S. App. D.C. 272, 462F.2d 887 (1972).Moreover, inGeraceConstruction,193NLRB 645(1971), the Board stated:A critical factor in determining whether separatelegal entities operate as a single employing enter-prise is the degree of,common control of labor rela-tions policies.' Thus, the Board has found commonownershipnotdeterminativewhererequisitecommon control was not shown,' and the Boardhas held with court approval that such commoncontrolmust be actual or active, as distinguishedfrom potential control.31N.L.R.B. v. Condenser Corporation,128 F.2d 67, 71.See alsoJ.Howard Jenks, d/b/a GlendoraPlumbing,165NLRB 101;L & S Construction Company, Inc.,155 NLRB 524;AAA Electric,Inc. andSimmsElectric Co.,190 NLRB No. 23.2 JoeRobertson& Son, Inc.,174 NLRB No. 160;Bel-Air Door,et al.,150NLRB 481.8Los Angeles Newspaper Guild, Local69,et al. (Hearst Corp.),185 NLRB No. 25, enfd. 443 F.2d 1173 (C.A.9);Poole'sWarehous-ing,Inc.,158NLRB 1281;Miami Newspaper Printing Pressmen'sLocal No. 46 v. N.L.R.B.,322 F.2d 405 (C.A.D.C.).7776 See alsoNLRBY.BurgessConstruction,596 F.2d 378 (9th Cir. 1979);NLRB Y. TransportationConsultant,607 F.2d 290 (9th Cir. 1979).77Also seeSoule Glass & Glazing Co.,246 NLRB 792 (1979);WesternUnion Corp.,224 NLRB 274 (1976), affd.United TelegraphWorkers v.NLRB,571 F.2d 665 (D.C. Cir. 1978), cert.denied 99U.S. 101 (1978). 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe record evidence shows that although the Re-spondent,Woods Chapel United Super, Inc. d/b/aJerry'sUnited Super (Woods Chapel store) and Jerry'sUnited Super,Inc. (Noland Road store)are separatelegal entities with operations at different store locationsapproximately 8 miles apart, theyare commonly ownedby Gerald E.Fisher and have the same corporate offi-cers and directors.78Additionally,each Company main-tains its own separate bank account,account books, andpayrolls.Although bothuse the services of the "FlemingCorporation"for accounting purposes,so do all theother 20 to 30 United Super stores in the metropolitanKansasCityarea,and separate records are kept by Flem-ing for each individual Company serviced.Moreover,except for the initial transfer of managerialand other experienced employees from the Noland Roadstore to the Woods Chapel store,when the new storeopened for business in December 1979,711 there has beenlittle employee interchange between the two stores.80 Italso should be noted that Jerry's United Super, Inc.(Noland Road store)continued to make contributionsinto the Union's health and welfare and pension funds,and to deduct union dues payments on behalf of severalof the employees who had been transferred from theNoland Road store to the Woods Chapel store when thelatter opened for business in December 1979 until May24, and March 1980, respectively, although they werenow employees of the Woods Chapel store.81 These em-ployees also retained their seniority when transferred tothe new store.78Gerald E Fisher owns all the stockof bothcorporations,withFisher being the president,treasurer,and director,while his wife, Char-lene Fisher,is the vice president and secretary of these companies. Theevidence also shows that Gerald E Fisher contributed all the capital in-vestment in Fisher'sUnited Super,Inc (Chryslerstore) although therecord does not disclose whether he owns the stock of that corporation,or is an officer or director there Richard Fisher, one of his sons, appearsto be the president of Fisher's United Super,Inc. (SeeJtExh 3.)78 The Board has held that such initial transfer of employees in and ofitself has"no significance and merely indicates,atmost,wherepotentialcontrol might reside."SeePoole'sWarehousing,158 NLRB 1281 (1966)Also seeWestern UnionCorp,supra,Gerace Construction,supra.80 Cathy Choatewas transferred,ultimately as a permanent employee,from the WoodsChapel to the Noland Road store, and two"sackers"were interchanged between these stores on a temporary basisto fill in forabsent employees.Although the testimony of these employee inter-changes was contradictory and disputed as between the witnesses for theGeneral Counsel and those calledby theRespondent,Icredit the testi-mony of the General Counsel'switnesses as to this Both Sondra Hertzogand Barbara Robinson were still employed at the Respondent'sWoodsChapel store at the time they testified and as employees of the Respond-ent, their testimony,somewhat adverseto theRespondent's position, wasgiven at risk of possible economic reprisal,including loss of employmentor promotion,and thus not likelyto be falseSeeParkviewAcres Convales-cent Center,255 NLRB 1164 (1981);Shop-Rite Supermarket,231NLRB500 (1977),Georgia RugMills,131NLRB 1304 (1961) Although CathyChoate was employedby Jerry'sUnited Super,Inc (Noland Road store)at the time she testified in this proceeding,the fact that Gerald E Fisherowns both the Noland Road and WoodsChapelstores would reasonablymake the foregoing applicable to her as well Moreover,Minton's testi-mony concerning this, givenon behalf of theRespondent,was equivocaland as a managerialemployee oflong standing with the Fisher familystores and being considered for a future higher managerial position, thatof "floating manager" of all the Fisher stores, he had substantial reason totestify in a favorable mannerfor theRespondent without regard to theaccuracySi RobertLeiblie,Mary Tignor,and Betty HoyAs previouslystated,a criticalfactor indeterminingwhether separatelegal entitiesare in facta single em-ploying enterprise is thedegree ofcommon control oflabor relations policies.82Although the Respondentadmits inits brief that "Gerald E. Fisher was actively in-volvedin labor relations policiesatWoods Chapel in thefall of 1979 before thestore opened.This is indicated byhisOctober2 meetingwithEarl Daviswhich producedan 'agreement'involvingWoods Chapel," theRespond-ent also asserts that,"Thereisno showing,moreover,that this early involvement of Gerald E. Fisher whichoccurredmore thana year before,continuedthrough thecritical events in this case."I do not concurwith the Re-spondent's latter assessmentof the evidence.Initially itisclear fromthe evidence that Gerald E.Fisher maintains ultimate operationalcontrol over boththeNolandRoadandWoods Chapelstores.Further-more,the record shows thatthe telegram,dated April29, 1980, sent by theRespondentto the Union repudiat-ing theOctober 2,1979 "'agreement'between them asbeing unlawful underthe Act,was signedby Gerald E.Fisher. The Respondent in its briefasserts thatactuallyFisher's son,Jerry Lee Fisher, was the moving partybehind therepudiation."The evidence, however, doesnot supportthis assertion.The fact thatthe telegram wassigned by Gerald E. Fisher and not by Jerry Lee Fisherraises a stronginference that Gerald E. Fisher was theone who made the decision set forth concerning this"agreement."Moreover, while testifying about the meet-ing between his father, himself, and Rick Noble, "ourcounsel," during which Noble informed them of the "il-legality," of the October 2, 1979 "agreement," Jerry LeeFisher never actually stated that he had made this deci-sionor influenceditsmakingin any way. He acknowl-edged awareness that the telegram was going to be sent,but deniedsending it himself.8382 SouleGlass&Glazing Co,supra,Western Union Corp.,supra83 Jerry Lee Fisher's testimony concerning his father's involvement inthe operation of the Woods Chapel store was at times equivocal,confus-ing, and contradictory,leading me inexorably to the conclusion that suchtestimony was given on the basis of supporting the Respondent's allega-tions and positions rather than as to the actual truth. For example,Fishertestified on direct examination that the Respondent"holds" the licensesrequired to operate the Woods Chapel store On cross-examination, how-ever, Fisheradmitted that these licenses were acquiredby his father andare held in his father's name, Gerald E Fisher Additionally, Fisher testi-fiedthat he and Minton made all the management decisions concerningthe operation of the Woods Chapel store without, or before,consultingwith his fatherHowever, a careful reading of Jerry Lee Fisher's owntestimony casts doubt on this assertion Regarding the change in the Re-spondent's employee health insurance program,Fisher testified that hehad discussed this with his father, Gerald E Fisher, after the change hadbeen made, but his testimony reads as follows.Q Did you discuss this with Gerald Fisher?A After I'd made the changes I did I had told him that I felt likewe neededto dothat for the peopleJUDGE KLEIMAN-And what did he say?A. He said what-you know ifthat'swhat youthink we ought to do,then go ahead and do it,you know [Emphasis added ]Additionally, the whole tenor of Fisher's testimony gives rise to thestrong inference that although his father had never disagreed with hismajor operational proposals, yet Jerry Lee Fisher had first apprised hisfather thereof before he implemented them This is reinforced by Min-ton's testimony to the effect that he brought to Gerald E Fisher's atten-tion all major actions that are taken at theWoods Chapelstore, i e , fall-Continued JERRY'S UNITED SUPERMoreover, it was Gerald E. Fisher who met with theUnion's representatives at the Noland Road store on Jan-uary 20, 1981, wherein the Union demanded recognitionand bargainingas the collective-bargainingrepresentativeof a majority of the Respondent's employees at theWoods Chapel store, with Fisher referring the Union tohis attorney for furtherdiscussion.Itwas Gerald E.Fisher who, by letter dated January 22, 1981, advised theUnion that the Respondent disbelieved the Union's claimto majority representative of the Woods Chapel employ-ees and refusedto recognizeand bargainwith the Union,recommending instead aBoard conducted election. Itwas Gerald E. Fisher who met with Union PresidentEarl Davis in July 1981 tonegotiatewage rates of deliemployees at the Noland Road store. And it should alsobe noted that Gerald E. Fisher, not Jerry Lee Fisher orGary Minton, was "copied"on letterssent by variouslegalcounselemployed by the Respondent in thismatter.84Of particular significancein this caseis the undisputedfact that Gerald E. Fisher visits the Woods Chapel storeat least every other day at which time,utilizingan officeprovided and maintained for his use when on the prem-ises,85he pays the store bills, reviews the daily salesrecords, consults with the Woods Chapel store managersand employees, and meets with representatives of the Re-spondent's food distributors. Certainly the above in noway can be construed as "characteristic of the armslength relationship found among unintegrated compa-nies."Additionally, from March 1980 until March 1981, thebakery department at the Woods Chapel store producedand delivered bakery goods to the Noland Road andChrysler stores for sale by these stores in their bakerygoods departments. Although thisin andof itself has lim-ited significance in determining the issue of single em-ployer status, yet the circumstances surrounding the dis-continuance of the transfer of such bakery goods at theother -stores impacts on this issue through the role ofGerald E. Fisher in the management and operation oftheWoods Chapel store. The Respondent maintains thatFisher played no role at all therein. However, considerthe following evidence: According to the uncontradictedtestimony of employees Marvin Paul and Ruth Gray,Gerald E. Fisher told themsometimein February 1981thathewould "shut down" any department at theWoods Chapel store that "didn't carry its weight"; JerryLee Fisher, while asserting that he and Minton had madethe decision to discontinue the production of bakerygoods for transfer to and sale by the other Fisher familyoff of business,replacement of machinery, etc., albeit Minton maintainedthat 'he did so only after taking the necessary actions required. Therecord shows this assertion to be a blatant attempt to bolster the Re-spondent's position that Gerald E. Fisher had little to do regarding themanagement and operation of the Woods Chapel store, with the evidencebeing replete with other instances contradicting this, as will be set forth.84 See G.C. Exh. 41. Although the Respondent's legalcounsel,Wil-lard, at the hearing offered that he had incorrectly and mistakenly re-ferred to Jerry Lee Fisher as Gerald C. Fisher in correspondence whenhe actuallymeantJerry Lee Fisher, he offered no actual proof thereofother than his unsworn statement thereon.85 The Respondent asserts that Gerald E. Fishermaintainshis "princi-pal office" at another location, presumably at the Noland Road store.137stores, revealingly testified that he and Minton had dis-cussed that "things weren't working out the way theyshould in the best interest of all three stores, . . . It washurting everybody.We just ceased to transfer bakerygoods to other stores, . . . Well, everybodywas losingmoney." After acknowledging that Gerald E. Fisherowns all three Fisher family stores, Fisher's testimonyappears asfollows:Q.And you're telling the Administrative LawJudge here that you didn't go to your father first,before you implemented that decision?A. I told him what I would like to do and hesaid,you know, "If that's what you need to do,fine, go ahead and do it."Q. And then you implemented it, right?A. Yes, sir.Finally, Paul testified that in February 1981 he was ad-vised by Minton that he was being laid off because theRespondent had decided to discontinue baking goods fortheNoland Road and Chrysler stores. He stated thatsoon after his layoff, he telephoned Gerald E. Fisher andinquired, "if [Fisher] was going to continue the bakerygoods," whereupon Fisher replied, "No, that there werealways problems with delivery and he-that's all, therewere problems with delivery." The implication thatGerald E. Fisher made the decision whether to continuethe transference of bakery goods to the other stores, im-plicit in this answer, is too strong to ignore. From all theabove, there arises a strong inference that Gerald E.Fisher actually and realistically makes the major policydecisions for both the Woods Chapel and Noland Roadstores.86Importantly and applicable to the resolution of theissues here, it should be noted that Gerald E. Fisher didnot testify at the hearing. Fisher, being perhaps theperson best qualified to testify regarding his role in themanagement and operation of the various stores, particu-larly theWoods Chapel and Noland Road stores, itseems clear to me that he is in the nature of an indispen-sablewitness.This being true, the failure of the Re-spondent to call him as a witness can only be construedtomean that had he testified, his testimony would have86The Respondent asserts in its brief that "Counsel for the GeneralCounsel faces an even more difficult obstacle to her case because thereare three corporations involved here, not two." The Respondent correct-ly states that the burden of proof onthe issueof "single employer"statusison the General Counsel, who alleges the existence thereof. However,once the General Counsel has met this burden by offering sufficient proofto showthat, as allegedin the complaint, the Respondent (Woods Chapelstore) and Jerry's United Super, Inc. (Noland Road store) constitute a"single employer," then the Respondent has the obligation of provingthat the "single employer" is other than as shown by the General Coun-sel's proof. The Respondent failed to offer any proof regarding Fisher'sUnited Super, Inc. (Chrysler store). The only facts evidenced in therecord concerning this corporationare that atleast one of the officers isdifferent than thosein connectionwith the Woods Chapel and NolandRoad stores, that bakery goods were dispatched to the Chrysler store forsale from the Woods Chapel store, and that Ruth Gray, a Woods Chapelemployee, was sent to the Chrysler store to help in establishinga liquordepartment, for which she received additional compensation from thecorporate entity that owns that store. 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen adverse to the Respondent's positions on the issueshere.87In considering all the above and the close family con-nection,and the lack of an arm's-length relationshipcommonly found among unintegrated companies, I findthat the Respondent, Woods Chapel United Super, Inc.d/b/a Jerry's United Super, and Jerry's United Super,Inc.88were and are a single employer for the purposesof collectivebargaining.892.The additional store clauseHaving found that the Respondent, Woods ChapelUnited Super, Inc. d/b/a Jerry's United Super (WoodsChapel store) and Jerry's United Super, Inc. (NolandRoad store) constitute a single employer for purposes ofthe Act, the next issue to be resolved is whether the "ad-ditional store clause" in the collective-bargaining agree-ment between Jerry's United Super, Inc. and the Unionis applicable to the Respondent's Woods Chapel store.InKroger Co.,219 NLRB 388 (1975), the Board statedat 388, 389:87 From the failure of a party to produce material witnesses obviouslywithin its control without satisfactory explanation,the trier of the factsmay draw an inference that such testimony would be unfavorable to thatparty See7-ElevenFood Store,257 NLRB108 (1981),Publishers PrintingCo., 233 NLRB 1070 (1977),MartinLuther King,Sr.Nursing Center,231NLRB 15(1977),Broadmoor LumberCo.,227NLRB 1123(1977).88The Respondent, in its brief,asserts that any order that may beissued here premised on a finding of "single employer"isunenforceablesinceJerry'sUnited Super,Inc. (Noland Road store)was not"named asa respondent or evena partyin interest."Ido not agree. The complaintitself clearly asserts that the Respondent and "Jerry's United Super, Inc "constitute a single employer,and that the unit appropriate for the pur-poses of collective bargaining includes employees of both corporateowner's stores, theWoods Chapel and Noland Road stores.BecauseGerald E Fisher is the owner,president,and treasurer of both corporateentities,itwould be incredible to suppose that"fair notice and an oppor-tunity to litigate fully"the question of "single employer"statuswas nothad here SeeGeorgeC. ShearerExhibitionDeliveryService,246 NLRB416 (1979).It should be noted that in theShearercase, no allegation hadbeen set forth in the complaint regarding the "alter ego"status of theother corporation, while here the complaint distinctly alleges "single em-ployer"status regarding the Respondentand Jerry'sUnited Super, IncThe Respondent cites the case ofNLRBvDoug Neal Management Co,620 F2d 1133 (6th Cir 1980), in its brief in support of its above conten-tionsHowever, a critical distinguishing factor between the cited caseand the instant one is the lack of the existence of some connective owner-ship link that would make notice to one separate corporate entity suffi-cient notice to the other In theDoug NealManagement Cocase, theowner of the property was not named as a party therein,but only thecompany managing the property In the instant case, however,the Re-spondentand Jerry'sUnited Super,Inc are commonly owned and havebeen found to be a "single employer " This finding of"single employer"status also distinguishes this case from the other case cited by the Re-spondent in itsbriefto support its contention,ConcreteHaulers,106NLRB 690(1953).Although the better procedure would have been to name Jerry'sUnited Super,Inc., as also a party here, as is done in most cases involv-ing separate legal entities regarding a "single employer"issue, the failureto do so does not in this case negate the enforceability of any order im-posed for the reasons set forth above SeeArundelCorp.,252 NLRB 397(1980),wherein"single employer"status was found and only one of thecorporate entities involved is named in the heading Also seeJacobWirthRestaurant,248 NLRB 191 (1980)89JacobWirth Restaurant,248 NLRB 191(1980),enfd 646 F 2d 706(lstCir1981),Blumenfeld TheatresCircuit, 240NLRB 206 (1979) Itshould be noted that the Respondent and Jerry's United Super,Inc , as asingle employer,will also be referred to as the Employer when necessaryfor purposes of an easier reading of this decisionWe begin our reconsideration of this case by stat-ing againour acknowledgement, recognized by thecourt, that the principles of accretion do not resolvethe issue presented in this case,inasmuch as thestores in question have a sufficient separate exist-ence to constitute separate appropriate units.3Wealso acknowledge that the Board has held that "ad-ditional store clauses" are valid in situations wherethe Board is satisfied that the employees affectedare not denied their right to have a say in the selec-tion of their bargaining representative.4 .. .Interpreting these clauses to mean that an em-ployer can voluntarily recognize a union or demandan election renders them totally meaningless andwithout effect, for unions need no contract authori-zation to establish their representation status in aBoard-conducted election. However, these clausescan be read to require recognition upon proof ofmajoritystatusby a union.. . .The court examined these clauses in the contextof this case and found that they constituted awaiver by Kroger of its right to demand an electionin these circumstances. Upon reconsideration wenow adopt this view as the only reasonable inter-pretationwhich saves these clauses from meaning-lessness or from impinging on functions reservedsolely to the Board...As we have interpreted them,these clauses arecontractual commitments by the Employer to forgoits right to resort to the use of the Board's electionprocess in determining the Union's representationstatus in these new stores. To permit the Employerto claim the very right which it has forgone, per-haps in return for concessions in other areas, wouldviolate the basic national labor policy requiring theBoard to respect the integrity of collective-bargain-ing agreements.. . . The Board has held that anemployer may agree in advance of a card count torecognize a union on the basis of a card majority,7and we can perceive of no reason why it may notcontract with the union to do so in advance of thetime the union has commenced organization.sMelbet JewelryCa, Inc and LD.S -Orchard Park,Inc,180NLRB107 (1969)4Retail Clerks Union,Local 870, Retail ClerksInternational As-sociation,AFL-CIO(White Front Stores,Inc.),192NLRB 240(1971).7FredSnow,Harold Snow and Tom Snow d/b/aSnow& Sons,134 NLRB 709 (1961)From the foregoing, it is clear that the Respondent,Woods Chapel United Super, Inc. d/b/a Jerry's UnitedSuper, and Jerry's United Super, Inc., as a single em-ployer, is obligated to recognize the Union as the exclu-sive bargaining representative of its employees in an ap-propriate unit when the Union represents a majority ofthe employeesin that unit.so90 Also seeJosephMagninCo, 257 NLRB656 (1981);Arundel Corp,supra JERRY'S UNITED SUPER1393.The Union's majority representationInJosephMagninCo., 257 NLRB 656 (1981), theBoard stated:InHouston Division of the Kroger Co.,4the Boardconcluded that a contractual clause such as the oneby which Respondent is bound constitutes a waiverof an employer's right to insist upon a Board-con-ducted election when faced with a demand for rec-ognition but that it does not relieve a union of itsobligation to provide the employer with proof of itsmajoritystatus amongthe employees in the groupto be added to the existingunit.By this interpreta-tion of after-acquired-stores provisions, the Boardallows parties as much freedom as possible to struc-ture their bargaining relationship through negotia-tionswithout permitting them to deny to affectedemployees the statutory right to select or reject abargainingrepresentative.Under usual circum-stances,therefore,Respondent's statutory duty torecognize the Union as the representative of theGucci store employees and to apply the current col-lective-bargaining agreement to the new operationwould have arisen only if the Union presented itwith concrete evidence of support by a majority ofthe Gucci store employees.4 219 NLRB 388 (1975).4.The appropriate unitThe complaint alleges thatAll employees employed at the Employer's facili-ties located at 3443 South Noland Road, Independ-ence,Missouri, and 1201 North Woods ChapelRoad, Blue Springs,Missouri, but excluding allmeat department employees, office clericals, guards,and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct. The Respondent denies this allegation in its answerand affirmatively states that "the only appropriate unitfor the employees of Woods Chapel United Super,Inc. isa unit limited to the store employees at 1201 NorthWoods Chapel, Blue Springs, Missouri."That the Woods Chapel store has a sufficient separateexistence to constitute a separate appropriate unit isclearly evidenced.However, this does not necessarilymean that a unit limited to the employees at the WoodsChapel store is theonlyunit that may be found to be ap-propriate for the purposes of collective bargaining. Itshould be remembered that the Respondent and Jerry'sUnited Super, Inc. have been found to bea single em-ployer.With the Noland Road agreement containing an"after-acquired-store" clause, it becomes evident that theKrogercase is applicable to the instant case. InKroger,the Board held at 219 NLRB at 389 fn. 6While theseclausescould beinterpreted as anagreement concerningthe appropriateunit,weagree with the court that theBoard's ultimate rightto establish units would render them illusory if theywere so construed, since any such agreement whichdid not coincide with Board Policy would be unen-forceablewhenever a Board certification was in-volved.Therefore, in order that "after-acquired-store"clausesnot be rendered totally meaningless and without effect, aunit composed of the employees of an employer's storecovered by the collective-bargaining agreement contain-ing the "after-acquired-store" clause and the new storeemployees must also be appropriate for the purposes ofcollective bargaining unless contrary to Board law orpolicy. In this connection, the Respondent failed to intro-duce any evidence to show that the unit alleged by theGeneral Counsel as appropriate was repugnant or con-trary to Board law or policy concerning the appropriate-ness.Because of the above, I find and conclude that the unitappropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act consists of.All employees employed at the Employer's facili-ties located at 3443 South Noland Road, Independ-ence,Missouri, and 1201NorthWoods ChapelRoad, Blue Springs,Missouri, but excluding allmeat department employees, office clericals, guards,and supervisors as defined in the Act.9 t5.Unit placement of employeesThe parties stipulated at the hearing that there were 33unit employees at the , Woods Chapel store during therelevant period, January 16 through February 13, 1981,these employees being: Cheryl Earlene Baker, CheriLynn Borchers, Teresa Borchers, Crysanne Casteel, Mi-chael D. Childs, Cheryl K. Coffman, Mary Kay Cooper,BernadetteCox,Donald Howard Gann, Ruth Gray,Matthew Hankel, Andy Henry, Sondra Hertzog, TimHicks, Betty Hoy, Jeanne Hubbard, Madalene R. Hunt,BrianKackly,Andy Kreiser, Robert Leiblie; DavidLindsey, Dale P. Minton, Marvin Paul, Joan Viola Prine,Barbara Ann Robinson, Jeff Sargent, Donnie Scardino,Sandra A. Straw, Mary Tignor, Greg Warnock, RichardWashburn, Mary Watters and Gregory M. Wochner.92Despite this stipulation, the Respondent asserts in itsbrief that Robert Leiblie is a supervisory and/or manage-rial employee, and that Mary Tignor and Ruth Gray aremanagerialemployees and they, therefore, should be ex-91The Respondent and the Union executeda "StipulationFor Certifi-cationUpon Consent Election" in Case 17-RC-9193 on February 13,1981, in which the unit set forth as appropriate for the purposes of collec-tive bargaining was:All employees located at the Employer's facility located at 1201North Woods Chapel Road, Blue Springs, Missouri, but excludingallmeat department employees, office clericals, guards, and supervi-sors as definedin theAct, as amended.Ido not find that this changes in any way my above finding and con-clusion.The Union sought alternately to establish its right to representtheWoods Chapel employees by means of a Board-conducted election asauthorized under the Act after the Employer unequivocally refused itsrecognition request.92 See R. Exh. 4. 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcluded from the unit appropriate for the purposes of col-lective bargaining. 9 3a.Robert LeiblieRobert Leiblie is the assistant manager of the WoodsChapel store. Leiblie testified that his duties include,"Well, you close up and . . . you run a certain depart-ment if you've got one. You do the books and you cashchecks, you know, do all the running. You solve prob-lems, you know. Basically, that's about it." Minton, theWoods Chapel store manager, testified that Leiblie's"main function is the Dairy Department94 opening andclosing up and generally running the store."95 Mintonrelated that Leiblie has keys to the store, the cash regis-ters, and the offices,and possessesthe combination to thesafe at the Woods Chapel store. Comanagers Minton andJerry Lee Fisher, and Leiblie are the only employeeswho "open and close" the store. Minton stated thatwhen he and Fisher are absent from the store, Leiblie isthen in charge.96 Leiblie is paid on a salary basis and re-ceives no overtime pay for hours worked in excess of 40hours per week.AlthoughMinton's testimony concerningwhetherLeiblie has the authority to discharge and/or disciplineemployees was at times equivocal,97 he did testify thathe had informed Leiblie that he had such authority and"will take care of disciplinary matters at Woods Chapelwhen Minton and Fisher are not present. However, inagreementwith Leiblie's testimony,Minton acknowl-edged that he does all the hiring of employees and thatLeiblie "has never disciplined, never issued, say, a writ-ten discipline to an employee at the Woods Chapelstore," nor terminated any employee therein.Significantly,Leiblie testified that sometime in thesummer of 1980, he had reported to Minton that employ-ee Greg Grace was a "goof-off," taking extensive breakperiods, and recommended Grace's termination.When98 The Respondent in its brief maintains that"Thereare at least fourdistinct circumstances based on the evidence in this case that cause theUnion's apparentmajority of 18 of 33employees to disappear Each ofthem stands alone and is an independent basis for finding that no cardmajority exists." The Respondentdiscusses this particular one in its briefas the"third reason for finding no majority."94 AccordingtoMinton,Leiblie's duties in"running theDairy Depart-ment"are to orderdairy products,set displays, stock themilk, and "putup cheese."Leiblie is the onlyemployee in this department,although attimes other employees will assist him in stockingthe shelves,and Leibliespendsbetween 20-24 hoursaweek"physicallyin the Dairy Depart-ment "95Minton testified thattheWoods Chapelstore is open24 hours aday He statedthat "openingthe store," usuallydoneat 7 am, consistsin, "We openthe safeWe pull the twonight drawers out of the cashregister and we putthe four-fiveregister drawers in the registers readyfor the day's businessTakethe cashout of the bottomof the safe, put itin the cash drawersin the office ready forthe day's business. ..Clos-ing the store consistsof counting the daily cashdrawersdown.Puttingthe night drawers into the registersMaking up the depositfor the nextday Takingall the money out of the cash drawer and putting it into thesafe.Putting the day drawers into the safe. Locking the safe "96 However, although apparently an unusual occurrence, when neitherMinton,Jerry Lee Fisher,or Leiblie are present attheWoods Chapelstore,Minton's "officegirl" is left in chargeof the store9'When Minton was askedif he had told Leiblieabout such authority,Minton atfirstresponded that"[Leiblie]realizes that,Ibelieve, yes."Whenpressed for a more direct response,Minton then answered,"Yes,"that he had actually told Leiblie thisGrace appeared for work that day, Minton fired him.Minton testified that he had discharged Grace "withinthe next two or three minutes" after Leiblie had recom-mended his dismissal. Concerning this, however, Mintonrelated that Grace "was a problem" employee and thatother employees may have complained to him aboutGrace on prior occasions.Leiblie also testifiedthat sometimeinDecember 1979,he and Jerry Lee Fisher had questioned employee RichWashburn about food thefts at the Woods Chapel storeand Washburn had apparently implicated other employ-ees involved, whereupon either Fisher or Minton dis-charged two of these employees with Leiblie having noinput in the decision whether to fire the employees ornot and which employees were to be discharged.Moreover Leiblie testified that he never attends any ofthemanagement meetingsat the Woods Chapel storeamong Gerald E. Fisher, Jerry Lee Fisher, and Minton.He stated that he brings all his work-related or employeeproblems to Minton, as do the other employees at thestore, "I would say 90 percent of the time it's GaryMinton. You go to him because he makes the schedulesout and that's usually what the biggest complaint, youknow, you want off or you need a vacation, whatever.But he usually is the one you usually go to." Minton ac-knowledged that problems concerning theWoodsChapel employees are generally brought to him for reso-lution.98However, Minton also testified, "Well, anytimethat we've got a problem with some people that I can'ttalk to personally when I go home of an evening beforethey comein or something[Leiblie] takes care of thatsituation.He'll talk to them and he'll tell them whatneeds to be done and if there's any discipline.... WhenI'm not there, yes, he will take care of it."99Furthermore, the evidence shows that the collective-bargaining agreementbetween the Union and Jerry'sUnited Super, Inc. (Noland Road store) includes the po-sitionof assistantmanager in the wage rate schedule.The record also shows that William Englebrecht, theNoland Road store's assistant manager, performs thesame duties at that store as does Robert Leiblie, the as-sistantmanager of the Woods Chapel store, and thatEnglebrecht is included in the bargaining unit as setforth in that agreement, with the Employer makingmonthly contributions to the Union's health and welfareand pension plan on behalf of Englebrecht, as well as de-ducting union dues from his paycheck that are remittedto the Union.100 Additionally, Jerry Lee Fisher testified98MaryTignortestifiedsimilarly99Minton related that he generally spendsfrom 10-12 hoursdaily attheWoods Chapelstore,6 days a week,sometimes being present duringthe day hours and sometimes during the evening hours depending onneed,such as truckdeliveries ofgoods,Minton's testimony concerningthis was somewhat equivocali00 See A.Exh 1,G.C Exhs. 28-33, and the testimony of GaryMinton.Moreover,while Leiblie testified that when he worked at theNoland Road store,Dave Lindsey was the assistant manager and that hebelieved that Lindseywas not "a member of the unitcovered by the Col-lectiveBargainingAgreement," there is much evidentiaryconfusion con-cerning this.UnionPresident Davis identifiedLindseyas "co-manager"of theNoland Roadstore with Gary Mintonpoor to the opening of theWoods Chapel store Leibliehimself initially was not sureif Lindsey wasContinued JERRY'S UNITED SUPER141that he had observed a notice posted by Leiblie in thedairy department that stated, "The next clown I catcheating food or drinking milk or whatever in this depart-ment, I will fire on the spot."The Respondent alleges that Robert Leiblie is a super-visor within the meaning of Section 2(11) of the Act anda managerialemployee as defined by the Board in caselaw. The General Counsel and the Charging Party assertthat Leiblie is neither a supervisory nor a managerial em-ployee.Section 2(11) of the Act provides:The term "supervisor"meansany individualhaving authority, in the interest of the employer, tohire, transfer, suspend, lay off, recall, promote, dis-charge,assign,reward, or discipline other employ-ees, or reasonably to direct them, or to adjust theirgrievances,or effectively to recommend suchaction, if in connection with the foregoing the exer-cise of such authority is not of a merely routine orclerical nature, but requires the use of independentjudgment.Supervisors are excluded from collective-bargaining unitsof rank-and-file employees.) 01The status of supervisor under the Act is determinedby an individuals' duties, not by his title or job classifica-tion.102 It iswell settled that an employee cannot betransformed into a supervisor merely by the vesting of atitleand theoretical power to perform one or more ofthe enumerated functions in Section 2(11) of the Act.103To qualify as a supervisor,it isnot necessary that an in-dividual possess all of these powers. Rather, possessionof any one of them is sufficient to confer supervisorystatus.104 However, although these enumerated functionscomanager or assistant manager.Davis' uncontradicted testimony showsthatGeraldE. Fisher had arranged to continueforwarding health andwelfare andpension benefit paymentsforLindsey under the NolandRoad store agreementon Lindsey's transfer to the Woods Chapelstore inorder to ensureLindsey's continuity of accrued credit forpensionbenefitpurposesand to ensure that no lapse in benefitcoverage would occur.Because uniondues paymentswere continuedby Jerry's United Super,Inc. (NolandRoad store)for all the employees who had transferred totheWoods Chapelstore, exceptingLindsey,Iam uncertainwhetherLeibliemight nothave saidor meant thatLindseywas not amember ofthe "Union" rather thanthe "unit" and thatthe recordtranscript containsan inadvertentor typographical error that was not picked up by the par-ties.Lindsey's transfer to the Woods Chapel store as "producemanager"when he was eithercomanager or assistant manager of the entire NolandRoadstore tendsonly to furtherconfuse this.Be that asitmay, theabovewas neverclarified by any of the parties here.101 See, forexample,ConairCorp.,261NLRB 1189 (1982);RepublicCorp.,260 NLRB 486 (1982).102New FernRestoriumCo.,175 NLRB 871 (1969);Meat Cutters Local347 v.NLRB,422 F.2d 685 (D.C. Cir. 1969);NLRBY.BardahlOil Co.,399 F.2d 365 (8th Cir. 1968);NLRB v. Southern Bleachery & Print Works,257 F.2d 235 (4th Cir. 1958), cert.denied359 U.S. 911 (1959).103MagnoliaManor Nursing Home,260 NLRB 377 (1982);NLRB v.SouthernBleachery & Print Workers,supra.104KernCouncil Services,259 NLRB 817 (1981);PennIndustries,233NLRB 928 (1977),and cases cited therein.Also seeNLRBv.BergerTransfer & Storage Co.,678 F.2d 679 (7th Cir. 1982);NLRB Y. Joe &Dodie's Tavern,666 F.2d 383 (9th Cir. 1982);NLRB v. Edward G. BuddMfg. Co.,169 F.2d 571 (6th Cir. 1948), cert.denied335 U.S. 908 (1949).in Section 2(11) of the Act are to be read in the disjunc-tive, that Section also "states the requirement of inde-pendence of judgment in the conjunctive with what goesbefore."105 Thus the individual must consistently displaytrue independent judgment in performing one of thefunctions in Section 2(11) of the Act. The exercise ofsome supervisory tasks in a merely "routine," "clerical,""perfunctory," or "sporadic" manner does not elevate anemployee into the supervisoryranks.106Further, the ex-istence of independent judgment alone will not suffice;"the decisive question is whether [the individual in-volved has] been found to possess authority to use [his orher] independent judgment with respect to the exercise... of some one or more of the specific authorities listedin Section 2(11) of the Act."107 Inshort, "some kinshiptomanagement,some empathetic relationship betweenemployer and employee must exist before the latter be-comes a supervisor for the former." 1 ° 8 Moreover, inconnectionwith the authority to recommend actions,Section 2(11) requires that the recommendation must beeffective. t 09The Board has also excludedmanagerialemployeesfrom bargaining units of rank-and-file employees, withapproval of the Courts. I 10 The Board has defined "man-agerial employees" as those who formulate and effectu-ate management policies by expressing and making oper-ative the decisions of their employers, and those whohave discretion in the performance of their jobs inde-pendent of their employer's established policy. t t t Asconcerns "managerialemployees," the Supreme Court, inNLRB v. Textron, Inc.,' 12stated:Of course the specific job title of the employeesinvolved is not in itself controlling. Rather, thequestionwhether particular employees are "mana-gerial" must be answered in terms of the employees'actual job responsibilities, authority, and relation-ship to management.'The Board itself, inTextron, Inc.,219 NLRB at 385,stated:. . . managerialstatus is not conferred upon rank-and-fileworkers, or upon those who perform rou-tinely, but rather it is reserved for those in execu-tive-type positions, those who are closelyaligned105Poultry Enterprises Y.NLRB,216 F.2d 798 (5th Cir. 1954).108 Kern Council Services,supra;Complete Auto Transit,214 NLRB 425(1974);NLRB Y. Security Guard Service,384 F.2d 143 (5th Cir. 1967);NLRB v. Lindsay Newspapers,315 F.2d 709 (5th Cir. 1963).107NLRB v. Brown & Sharpe Mfg. Co.,169 F.2d 331 (1st Cir. 1948).108NLRB v. Security Guard Service,supra.109 It should be noted that the burden of proving that one is a "super-visor" restson the partyalleging such status to exist. SeeCommercialMovers,240 NLRB 288 (1979);BensonWholesale Co.,164 NLRB 536(1967);Risso & Co.,127 NLRB 1327 (1960);Plumbers Local636(DetroitEdison),123 NLRB 225 (1959).110NLRB Y. Textron,Inc., 416 U.S. 267 (1974);NLRB v. Yeshiva Uni-versity,444 U.S. 672 (1980).111Eastern Camera& Photo Corp.,140 NLRB 569 (1963). Also seeLockheed Aircraft Corp.,217 NLRB 573 (1975);General Dynamics Corp.,213 NLRB 851 (1974).112 416U.S. 267, 268 fn. 19 (1974). 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith management as true representatives of manage-ment.The General Counsel asserts that "it is irrelevantwhether Leiblie's jobresponsibilities as assistant managerare supervisory within themeaning ofSection 2(11) be-causetheUnion's and the Employer's bargaining history,practice,and agreementis that theassistantmanager is in-cluded in the bargainingunit."I do not agree. The Board,inWashington Post Co.,254 NLRB 168, 169 (1981), held:Thus, except in certain limited and well-defined fac-tual situations,the Board, when presented with anappropriate petition or claim, is required to excludepositions from a bargaining unit where the inclusionof those positions would violate the principles ofthe Act. While it may be that certain of the posi-tions sought to be excluded by a unit clarificationpetition have long been included under previouscontracts, and the job duties of those positions haveremained unchanged, nonetheless, if it can be shownthat the persons in such positions meet the test forestablishing supervisory,managerial,or confidentialstatus,we are compelled to exclude them.)" s .. .Of course, a history of inclusion in the bargainingunit for many years may be evidence that such aclassification in fact is properly included in the unit.If there are no changed circumstances in terms ofjob duties, this, too, may constitute evidence on thestatus of the individuals sought to be excluded.' 212 See,e.g,McAlester HospitalFoundation,Inc.,d/b/a McAles-ter General Hospital,223 NLRB 589 (1977), wherethe Board con-cluded thatthe disputedemployees were intendedto be includedin the unit, but, in so deciding,placed the burden on theemployer,which wantedto excludethe employees, to demonstratethat theywerestatutorysupervisors at the time of the stipulationor that cir-cumstances had changedjustifying their exclusion.The employer'sprior agreementthatthe disputed employees were not statutoryemployees at the time of the stipulation,although not controlling,was foundby the Boardto be "considerable in assessing any con-flict that may arise" out ofcontrasting testimonyId.233 NLRB589, fn 1.See alsoPeerlessPublications,Inc,190NLRB 658(1971)In applying all the above to the question of Leiblie'ssupervisory status, I find and conclude that he is indeeda supervisor within the meaning of Section 2(11) of theAct.As assistantmanager,his duties include "openingand closing" the Woods Chapel store, tasks that are per-formed only by himself and store comanagers Mintonand Fisher. He also "does the books, cashes checks,solves problems" and "does all the running of the store,"when the comanagers are not present. Since Leibliespends between 20-24 hours a week attending to dutiesin the dairy department, he therefore performs the dutiesenumerated above as assistant manager for anywherefrom 40-50 percent of his worktime during which he"solves problems" and sees to the "running of the store"with or without the presence of a comanager on thepremises. Along with the comanagers, he has keys to thestore, the offices, and the cash registers. He also has thecombination to the safe. Leiblie is paid differently than113Also seeBrotherhood of Locomotive Firemen & Engineers,145NLRB 1521 (1964).most of the other employees,on a salary basis and he re-ceives no overtime pay for hours worked in excess of 40hours per week.Although the evidence is contradictorywhether Leiblie possesses the right to discharge employ-ees, and although he admittedly has never terminated ordisciplined any employee,he has,on at least one occa-sion,effectivelyrecommendedan employee'sdischarge.And despite his own testimony to the contrary,Leibliemust believe,and most likely has been told,that he hasthe authority to at least effectively recommend dis-charge, if not terminate employees himself,as evidencedby the sign he posted in the dairy department threateningemployees with dismissal if they are found"eating foodor drinking milk."114 Therefore I will exclude RobertLeiblie from the unit of employees found appropriate.b.Mary TignorTignor testified that she works in the bakery and deli-catessendepartment at the Woods Chapel store alongwith eight or nine other employees.) t s She stated thather dutiesentailordering the "bakery stuff," reporting toMinton what bakery goods are on hand, and discussingwith Minton what bakery items should be placed on sale.Tignor related that although she works alongside theother employees in the department performing the samekinds of work that they do, she does tell employees whathas to be done that day after consulting with Minton re-garding the day's bakery needs. On occasion, albeit notoccurring often or regularly, Tignor has complained toMinton about an employee's work or conduct, andMinton has spoken to the employee about this.11"6 Ac-cording to the testimony of Tignor, all employee re-quests for time off andall personnelproblems in the de-partment are brought to Minton directly by the employ-ees themselves and not by her. Minton admittedly han-dles all such problems himself. She added that Mintonschedules employees' work hours, including her own,and where they work. The evidence also shows thatTignor performs the same work as the other employeesin the bakery and deli departments, baking goods andstocking bakery items on the shelves.Marvin Paul, a former bakery employee at the WoodsChapel store, testified thatMary Tignor was the "deliand bakery supervisor" and "in charge of the deli andthe bakery, seeing that things got done and seeing thatpeople did what they were supposed to do." Paul relatedthatMinton and Tignor would discuss the operation ofthe department every day, that Tignor orders the sup-plies for the bakery and deli department, 117 and that anyrequests for time off by employees and any other person-nel problems in the department were handled by Minton.He stated that at the time that Minton had interviewedand hired him for the job, Minton had also introducedhim to Tignor, stating that Paul would "be workingwith114Valu King,206 NLRB 1 (1973),Food Marts,200 NLRB 18 (1972)115MarvinPaul testifiedthattherewere about "15-20" employees inthis department when heworked there. This couldmeanoverthe entireperiodand include different employees at different times116 Paultestifiedthat he had observed this happen on one occasion117 Tignor testified that Betty Hoyalso orders"deli goods" for thedelicatessen department JERRY'S UNITED SUPER143her" (emphasis added). Paul recounted that Tignor per-formed the same kind of work as did the other employ-ees in the bakery and deli department, working alongsidethe other employees.Minton testified that Tignor was in charge of thebakery and deli department,makingsure that the bakeryproducts are available, that the quality of the products ismaintained,and that the employees perform their workproperly.He stated that he consults with Tignor dailyregardinghow many employees are needed in the de-partment and what bakery products should be put on"special,"with Tignor determining the quantity of thebakery goods needed because of her more extensive ex-perience in bakery goods production. Minton related thatTignor discusses employee problems with him and makesrecommendations.He added that in the event Tignorrecommends an employee's termination, Minton usuallyspeaks to the employee to ascertain all the facts and, ifdischarge is necessary,Minton fires the employee.Tignor has no authority to discharge employees.The Respondent asserts that Mary Tignoris a manage-rial employee and should be excluded from the unit ofemployees at the Woods Chapel store. The GeneralCounsel and the Charging Party dispute this. On thefacts in thiscase,I find and conclude that Tignor is nei-ther a managerialnor a supervisory employee as definedby Board law and the Act, respectively. Tignor does not"formulate and effectuate management policies by ex-pressingand making operative the decisions of their em-ployers" and "does not have discretion in the perform-ance of her job independent of her employer's estab-lished policy." The record shows that Tignor was trans-ferred from the Noland Road store to the Woods Chapelstore to provide an "experienced employee" in thebakery and deli department. Moreover, Tignor has noauthority to resolve any personnel problems in her de-partment, has no authority to hire, fire, or discipline em-ployees, and the record does not show that she effective-ly recommended any of the above. t t 8 Additionally,while Tignor, apparently as part of her duties, sees thatthe work is performed properly, she does not schedulethe employees regarding their work hours or where theywork.It isclear from all of the above that Tignor is neither amanagerialnor supervisory employee but, because of hervaster experience and knowledge of the operation of abakery and deli department, functions more likely in thenature of a working foreman. In view thereof, MaryTignor should be included in the appropriate unit of em-ployees at the Woods Chapel store.c.Ruth GrayRuthGrayis the "Liquor Manager" at the WoodsChapel store. She is the sole employee in the liquor de-18 While Minton sought in his testimony to clothe Tignor with atleast the authority to effectively recommend such actions, for the reasonsnoted concerning Minton's testimony,I credit that of Tignorand Pauloverhis.Besides,Tignor was still employed by the Respondent at thetime she testified and, her testimony being somewhat adverse to the posi-tion of the Respondent, was given at some risk of possible reprisal and,therefore, not likely to be false. SeeParkvtew Acres Convalescent Center,supra, and cases cited therein.partment.Her duties consist of ordering the stock,checking invoices regarding cost charges, counting theitemswhen liquor deliveries are received, deciding whatand how much inventory is needed, and stocking theshelves.However, she does not prepare payment of theinvoices;Gerald E. Fisher does. The Respondent assertsthat "With this broad power to affect Respondent's busi-ness and pledge its credit, she is clearly a managerial em-ployee and should be excluded from the bargainingunit." I do not agree. A careful reading of her testimonyconcerning her duties does not support the Respondent'scontention in any way. A substantial part of Gray'sduties entail the kind that would normally be performedby a "head clerk," not requiring the formulation and ef-fectuation of management policies, nor does she exercisethe discretion usually associated with an independence inthe performance of her job beyond her employer's estab-lished policy. Nor is Gray a supervisory employee as de-fined in the Act.' 19Becauseof all the above, I find andconclude that Ruth Gray should be included in the unit.6.The Union's majority statusAs indicated, the parties stipulated that there were 33unit employees at the Woods Chapel store during therelevant period here. My finding that Robert Leiblie is asupervisory employee and should be excluded from thisunit decreases this to 32 unit employees. The GeneralCounsel submitted signed authorization cards for the fol-lowing employees in the unit: Cheryl Earlene Baker,Mary Kay Cooper, Bernadette Cox, Donald Gann, Ruth18 SeeSmith's CompleteMarket,237 NLRB 1424 (1978), and casescitedin fn. 6.The RespondentcitesParkwood IGA Foodliner,210 NLRB 349 (1974),andEd's Foodland of Springfield,159 NLRB 1256 (1966), in support of itscontention that Gray is a managerial or supervisory employee. Both casesare distinguishablefromthe instant case.InParkwood IGA Foodliner,the"produce manager,"unlike Gray, had a part-time employee as an assist-ant four mornings a week, received a percentage of the profits from theproduce department under certain circumstances, received certain fringebenefits provided only for supervisory and managerial employees, and sethis own hours of work.Again inEd's Foodland of Springfield,the "meat department manager"had the authority to hire and discharge or effectively recommend thesame." He did all the meat buying and chose the items to be put on thespecial list each week. He directed the meat department employees intheirwork and assigned them their work schedules . . . made the pri-marydecision as to the choice of the specials . . . it was his duty andresponsibility to see to it that the meat department made a profit." Theadministrative law judge in the case found on the basis of the above thatthe "meat department manager" was"a supervisor and that in any eventbecause of his duties of meat buying and thereby pledging the Respond-ent's credit and because of his duties in making up the ads and the spe-cials in the meat department, he was an employee closely allied withmanagement." Aside from the obvious fact that Gray is not a supervisoryemployee as was the "meat manager" in the cited cases, regarding hermanagerial status the apparent differences are: that the"meat departmentmanager" had discretion in the purchasing of meat that would imply thechoice of quality, and price, with further discretion about what items toconsider as a "special,"while it would seem that Gray ordered standardbrands on the basis of stock needs, with "specials" dictated by the whole-salers' pricing of the item rather than her independent judgmentthereof;under the Respondent's theory, it could be said of anyone who places anorder for merchandise,without more,that the employee is a managerialemployee because he pledges an employer's credit. The Board certainlydid not intend such a result when it carefully evolved the case law defin-ing a managerial employee. Circumstances such as nature,scope, discre-tion,and other duties, must be considered in determining this. 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGray,Sondra Hertzog, Tim Hicks, Betty Hoy, JeanneHubbard, Madalene Hunt, Cinda Kreiser, Marvin Paul,Joan Prine, Barbara Robinson, Sandra Straw,MaryTignor, Mary Watters. Thus, 17 of 32 unit employees au-thorized the Union to represent them for purposes of col-lective bargaining, clearly a majority of the employees inthe appropriate unit.However, the Respondent in its beef asserts that state-ments made by James Hillen,a union organizer,to unitemployees at the time he solicited their signatures on au-thorization cards (12 in number) constituteda materialmisrepresentation sufficient to negate these cards andthat they therefore should "be disregarded" with theresult that the Union has no majority representationamong the employees in the appropriate unit.120 TheRespondent maintains,The critical factor however is that [Hillen] repre-sented to each of these employees that they wouldhave a chance to vote on any contract which mightcover them. Such a representation would not offsetthe validity of the cards in an ordinary 8(a)(5) bar-gaining order case but this is not an ordinary case.In this case, Counsel for General Counsel contendsthat the cards should be used to support an orderincluding these employees in an existing collective-bargaining agreementwithout an opportunity tovote.Respondent does not doubt that Hillen wassincere in making this representation to the employ-ees because, as previously discussed, it was theUnion's intention to negotiate a separate contractforWoods Chapel and there is no reason to doubtthe Union would have kept the promise. However,the fact is that these cards are not being used forthe purpose for which they were signed and underthe circumstances the promise of a vote is a materi-almisrepresentation that undermines the validity ofthe cards. No one can say now if these employeeswould have signed their cards if they had under-stood they were to be used to make them junioremployees in a two-store unit tc be named laterwith the resulting reduction in their protectionagainst layoffs.Hillen testified at the hearing that he told the employ-ees when he solicited their signatures on the union au-thorization cards, in substance, that the Union was con-ducting an organizing campaign, that "the cards could beused in several different ways," that if the Union ob-tained "a majority of the employees signed up," it wouldrequest a "card check" and if the "Company refuses togrant us a card check," the Union could seek a Boardelection.Hillen also told them that should the Companyrecognize the Union as the collective-bargaining repre-sentative of the Woods Chapel employees in the appro-priate unit, or the Union wins an election, then theUnion and the Company would "sit down" and "negoti-ate contracts to cover their wages, hours and conditionsof employment." Hillen acknowledged that he had addi-120 This is the first of the circumstances set forth in the Respondent'sbriefas a "basisfor finding that no card majorityexists."tionally told them that "they would have a chance tovote on the contract."The Supreme Court, inNLRB v. Gissel Packing Co.,395 U.S. 575, 606-607 (1969), stated concerning the va-lidity of disputed authorization cards:[W]e think it sufficient to point out that employeesshould be bound by the clear language of what theysign unless that language is deliberately and clearlycanceled by a union adherent with words calculatedto direct the signer to disregard and forget the lan-guage above his signature. . . . We cannot agreewith the employers here that employees as a ruleare too unsophisticated to be bound by what theysign unlessexpressly told that their act of signingrepresents something else ... .[F]or cards to be invalidated on the basis of suchmisrepresentation, it is necessary that the assertedreliance on the misrepresentation be established byobjective evidence corroborating or supporting thesubjective assertion.A misrepresentation will be disregarded when it isclear that the employees did not rely on it in executingthe authorization cards.121 And if the card unequivocal-ly and unconditionally gives the union authority, thenmisrepresentation, to invalidate the card, must have indi-cated that the card would be used only for a different,more limited purpose than that stated on the card.122That the authorization cards given to the employees ap-plicableherewere unambiguous is evident from therecord. These were single purpose authorization cards.The card states on its face that the signer authorizes theUnion to represent the employee for collective-bargain-ing purposes.123Moreover, it is the Respondent whomust show clear and convincing evidence of materialmisrepresentationto invalidate otherwise unambiguousauthorization cards, and it has failed to do so.124The Respondentalso challengesthe Union's majorityrepresentationon the grounds that:[T]wo cards obtained by Union representative Bar-clay (G.C. Exhs. 37 and 38) do not designate eitherRetail Store Employees Union Local 782 or theUnited Food and Commercial Workers Internation-alUnion.Instead,Exhibits 37 and 38 designate theRetailClerksInternationalUnion.There is norecord evidenceexplainingwhat this Union may beand the cards were somewhere in the middle of thetime sequence. It is submitted that at best RetailClerks International Union was non-existent at the121Engineers&Fabricators,156 NLRB 919 (1966),enf denied in part376 F 2d 482 (5th Cir 1967)122NLRB Y. Gissel Packing Co,395 U S 575 (1969)123WCAR, Inc.,203 NLRB 1235 (1973)124NLRB v. Gissel Packing Co,supra,Cato Show Printing Co.,219NLRB 739 (1975). Although several employees who had signed unionauthorization cards testified here, not one of them testified that they hadsigned the card solely in reliance on Hillen's statement to them that "theywould have a chance to vote on the contract" The record in this caseclearly shows that the employees signed union authorization cards be-cause they wanted union representation. JERRY'S UNITED SUPERtime the cards were signed. In any event, in the ab-sence of record evidence that this Union is the sameor somehow connected with either Retail StoreEmployees Union Local 782 or the United Foodand Commercial Workers International Union, thenthese cards cannot be counted. 125Again, I do not agree.Initially, the Board has long held, with court approval,that an authorization card designating a parent labor or-ganization serves as a valid designation of its affiliate.12 eThe Union was the sole union seeking to organize andrepresent the employees.127 Moreover, there is no evi-dence that the card signers were, in fact, confused, or be-lieved that they were designating any other union sepa-rate from the Union here, which was requesting theirsignatures. There is no reason to believe in this case thatemployees were either presented with different possiblerepresentatives or were being requested to choose a yet-to-be-determined representative.128 I,therefore, find theauthorization cards in question sufficient to evidence theemployees' desire to be represented by the Union.The Respondent additionally asserts:The fourth reason that there was no majority re-lates to the dates that certain cards were signed,specificallyGeneral Counsel Exhibits 19 through21.The only written demand for recognition andthe only demand alleged in the complaint or the pe-tition for an election was the demand mailed Janu-ary 16, 1981. There is a certain lack of logic to theargument for a "continuing demand" because atleast in theory it could run forever and an employermight never know when the actual bargaining obli-gation attached.The better rule, especially in aKroger-typecase,would be to insist that the Unionhave a majority at the time the formal demand ismade.Gould, Inc.,ElectricalComponents Division,263 NLRB No. 35 (1982). However, even under theexistingBoard cases, a demand does not last for-ever. If Robert Leiblie is excluded from the unit asa supervisor, the Union has 17 cards in a unit of 32employees. InStoutco,Inc.,180NLRB 178, theBoard adopted the determination of Trial ExaminerMaurice S. Busch at page 185 that even a continu-ing demand for recognition terminates when a peti-tion for an election is filed. At the time the petitionwas filed on January 30 (R. Ex.1), the Union lackeda majority because the final necessary card was notsigned until February 3, 1981 (GC Ex. 21). Thus, atthe time the Union's demand or demands expiredwith the filing of the petition, the Union had only16 cards in a unit of 32 and lacked majority status.125 This constitutes the second circumstance in the Respondent's briefdisputing the Union's asserted majority representation.126NLRB v. Bradford Dyeing Assn.,310 U.S. 318 (1940);NLRB v.Franks Bros. Co.,137 F.2d 989 (1st Cir. 1943),127Teamsters Local 707 (Claremont Polychemical),196NLRB 613(1972);Texas Electric Cooperatives,160 NLRB 440 (1966).128Cam Industries,251 NLRB 11 (1980).145Again, I must disagree with this argument.129As the record clearly shows, Jerry's United Super,Inc. (Noland Road store) and the Union were parties toa collective-bargaining agreement whose term ran fromMay 14, 1979, to May 9, 1981. The agreement containswhat can only be reasonably construedas an"after-ac-quired store" clause,stating2.1The Employer hereby recognizes the Unionas the sole and exclusive collective bargaining agent... for the appropriate bargaining unit herein es-tablished and described as follows: All employeesemployed by the Employerworking in the Employ-er's present and future retail establishments.Thus, at the relevant and material times set forth, theagreement was in full force and effect including the"after-acquired store" clause therein. 130Significantly, the Employer itself recognized that therewas an"after acquired store"clause in itsNoland Roadstore agreement with the Union that required it to recog-nize and bargain with the Union about its new proposedWoods Chapel store. What other interpretation couldreasonably arise from the actions of Gerald E. Fisher ininitially contacting the Union with the information that a129 Although disagreeing with counsel for the Respondent consistent-ly, I wouldbe remiss if I did not note, with some admiration, the fertilityof his mind regarding his arguments in support of the Respondent's posi-tions on the various issues raised here.130TheRespondent contends that the memorandumof October 2,1979, "effectively rescinded such clause by providing a significantly dif-ferent procedure for dealing with Woods Chapel. . . . Substitution of adifferent agreement has the effect of rescinding the prior agreement withregard to after acquired stores." The Respondent asserts that, therefore,no agreement containing an "after acquired store" clause"existed at anyrelevant time."Ido not agree with this contention.At best, the memo-randum of October 2, 1979, if valid, would be a modification of the bar-gaining agreement between the parties,not a rescission thereof as con-cerns the new Woods Chapel store. No other meaning can be reasonedtherefrom in view of the parties'agreementthat this was an "accretion"to the agreement already in effect at the Noland Road store. Althoughtheword "accretion" is improperly used, the "after acquired store"clause interpretation and application is evident.Moreover,the case citedby the Respondent to support this contention does not in fact do so. Inthat case,"Local Union 1617, United Steelworkers of America, et al. v. GFBusiness Equipment, Inc.,105 LRRM 2762, 2764 (U.S. Dist. Ct N.D.Ohio, 1978)," the memorandum of agreement between the parties provid-ed for improved benefits to employees by modifying the severance allow-ance provision of an existing collective-bargaining agreementspecifically,"in lieu of any commitment" by the employer to continue its operationsat a specified location. As the court stated:[T]he September 15, 1976Memorandumof Agreement sets forthin clear and unambiguous language an agreementwherebyfor theconsiderationof additional severance allowance provided by the de-fendant, plaintiffs recognized the company had no commitment tocontinue its operations in Youngstown. If there was any prior con-tract to build a new facility in Youngstown, it would, by its verynature, have implied additional commitment by the company to itsoperations in Youngstown.Thus, the 1976Memorandumof Agree-ment is inherently inconsistent with any 1972 agreement to build anew facility, and must be viewed as effecting a rescission of any 1972contract. [Emphasis added.]In the instantcase, however, the modificationsmade inthe October 2,1979 "agreement,"if it had been valid,was not "in lieu" of any obliga-tion contained in the Noland Road agreement and thus cannot be per-ceived as a rescission of that agreement.Actuallythe reference in theOctober 2, 1979 "agreement" regarding the application thereof to theWoods Chapel employees as an "accretion" to the Noland Road agree-ment would negate any such finding of a rescission. 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnew supermarket, the Woods Chapel store, was to beopened, and would the union president meet with Fisherto collectively bargain about the Woods Chapel employ-ees, and inthe wording in the October 2, 1979 memoran-dum regarding the application of the Noland Road storecontract to the Woods Chapel store after the meeting be-tween the parties took place.In late April 1980, by telegram, the Employer in-formed the Union that it was repudiating the October 2,1979 "purported agreement" and that union representa-tion of the Woods Chapel employees"can only be ob-tained and grantedthrough appropriate procedures of theNationalLaborRelationsBoard under the NationalLabor Relations Act" (emphasis added). This wording intheEmployer's telegram carries the strong indicationthat thereafter and only by means of the Board's electionprocedures could the Union hope to secure recognitionas the collective-bargainingrepresentative of the WoodsChapel employees. But under the Board'sruling inKroger,1311 the Employer had waived its right to demandan election to determine representation pursuant to the"after acquired store" clause in the Noland Road agree-ment and was duty bound to recognize the Union whenand if the Union presented unequivocal evidence in theform of signed authorization cards that it represented amajority of the Woods Chapel employees in an appropri-ate unit.With this as background, the Union now sought tosecure signed authorization cards from a majority of theWoods Chapel employees in an appropriate unit. Byletter dated January 17, 1981, the Union notified the Em-ployer that it represented a majority of unit employees atWoods Chapel and requested recognitionand bargaining.In response, the Employer, by letter dated January 22,1981, againasserted its refusal to acknowledge or acceptany claim by the Union to majority representation out-side a Board conducted election, again apparently fore-closing any consideration by it of the possibility of rec-ognition based on a signed authorization card count. TheEmployer also stated that, "We do not believe you rep-resent the majority of our employees."Despite the above, the Unionagainsought to obtainrecognition on the basis of what it believed to be its ma-jority representation of the Woods Chapel employees inan appropriateunit asevidenced by signed authorizationcards by visiting the Employer's Noland Road store anddemanding recognition and bargaining from Gerald E.Fisher, the Employer's owner. The record indicates thatFisher refused to discuss recognition and bargaining withtheUnion and referred the Union to the Employer'slegal counsel for any further discussion or action. OnJanuary 26, 1981, in a telephone conversation, Union Or-ganizer Hillen and Willard, the Employer's newly hiredlegal counsel, the Employer, through Willard,again re-fused to accept a "card check," but indicated, in effect,its acquiescence to a Board election; whereupon, on Jan-uary 30, 1981, the Union filed its "Petition" with theBoard seeking, by means of the Board's elective process-131KrogerCo,supraes, recognition as the exclusive bargaining representativeof the Employer's Woods Chapel employees.iszUnder the circumstances presented above,Icannotfind that the Union's demand for recognition and bar-gaining did not continue after the filing of its petitionwith the Board on January 30, 1981. While in fact theUnion did not represent a majority of the Woods Chapelemployees in an appropriate unit when it made its de-mands for recognition and bargaining up to the date ofthe filing of its petition, theKrogercase would, of neces-sity, require the presence of a continuing demand regard-ing an "after acquired store" clause until the Union ob-tained a majority of the new store employees or failed todo so at anytime,or until the "after acquired store"clause was negated in a subsequent agreement betweenthe parties. Therefore, according to my previous find-ings, the Union attained bargaining representative statusof a majority of the Employer's Woods Chapel employ-ees on February 3, 1981, when it obtained the signed au-thorizationcardofRuthGray.Since the Union'sdemand continued in force and effect even after it filedits petition with the Board, the obligation of the Employ-er to recognize and bargain therewith became effectiveon that date.The case cited by the Employer,Stoutco, Inc.,180NLRB 178 (1969), to support its contention that theUnion's demand for recognition and bargaining wasmade at a time when the Union had not yet attained itsmajority status and such demand was "exhausted, spent,and unoperative" when the Union finally attained majori-ty status after it had filed its petition with the Board foran election, is clearly distinguishable on the facts. First, itshould be noted that the "Trial Examiner" specificallylimited his ruling to "the full circumstances of this case."Next, he himself set forth the differences in that case andwhat, in effect, are the circumstances in the instant case.He stated:Counsel for General Counsel also advances thefurther argument that ". . . even if theoriginaldemand were not a continuing one, the Union'sprocessing of its representation petition in itself con-stituted a continuing demand sufficient to place onRespondent a duty to bargain.". . . American Com-pressed Steel Corporation,146 NLRB 1463, 1470-71,enfd. 343 F.2d 307.... cited by Government coun-sel insupport of these propositions, contain factualsituationsso entirelydissimilarfrom here as to beinapposite. In theAmerican Compressed Steel Corpo-ration,the Union made written demand for recogni-tion on April 18, filed a petition for election onApril 22, but did not attain majority status until182 I am not unawarethat the Union actually hadnot as yet obtainedsigned authorization cards from a numerativemajority of suchemployeesat this timeHowever, the Employer refusedand failedto view thesigned authorizationcards alreadyin the Union's possession and tenderedby the Union for review by the Employer,to determine if, infact, theUnion did representa majorityof the Woods ChapelemployeesMore-over, underthe circumstancesin this case,the Union had reason to be-lieve, although incorrectly,thatitdid representa majority of these em-ployees since, of 33 employees alleged to bein the appropriate unit, theUnion had17 signed authorizationcards, with Lelblle's JERRY'S UNITED SUPERApril 25, 1963. The Trial Examiner in that casewhose decision the Board adopted, found a viola-tion of Section 8(a)(5) but only because the Em-ployer in that case had totally ignored the Union'sdemand letter and thus evinced "an outright refusalof the Union's request without regard to thenumber of cards here." Under these circumstances,the Examiner in theAmerican Compressedcase held"itwould have been futile for the Union formally torenew its request after April 25." In the instantcase,as seen,the Company did reply by letter ofJune 24 to the Union's request, declining recogni-tion because of a stated honest belief that the Uniondid not represent a majority of its employees andsuggestingthat the Union file an election petition.There is no indication in Respondent's letter or anyother conduct of the Respondent that it might nothave acceded to a later request for recognitionbased on a card count. The fact that the Union, onJune 12, 1968, entered into a stipulation with Re-spondent for a consent election is an indication thatthe Union from and after the filing of its petition foran election on June 25 was no longer insisting thatthe Company recognize the Union as the represent-ative of its employees on the basis of a card count.That the circumstances in the instant case differentiatethe above is obvious. First, as previously indicated, theEmployer was obligated under the "after acquired store"clause in the Noland Road agreement to submit to a cardcount. Second, the Employer foreclosed any consider-ation of the possibility of recognition based on a cardcount in its telegram of April 29, 1980, in which it statedthat "representation can only be obtained and grantedthrough appropriate procedures of the National LaborRelations Board";again in itsletter dated January 22,1981, in response to the Union's demand for recognitionand bargainingwherein it unequivocally refused to rec-ognize the Union unless the Board' s election procedureswere used; and once again in its position conveyed to theUnion by its legal counsel Willard on January 26, 1981,that it would not accept a "card check," but also wouldnot oppose an election. That the Employer's actions con-stituted "an outright refusal of the Union's request with-out regard to the number of cards here" is evident. Alsoclear from the above is the fact that "it would have beenfutile for the Union formally to renew its request" afterJanuary 26, 1981, based on the above.Furthermore, under these circumstances, the fact thatthe Union filed a petition for an election and on Febru-ary 13, 1981, executed a "Stipulation for CertificationUpon Consent Election" does not have the same effectas similaraction by the union in theStoutco, Inc.casewhere it was construed to mean that the Union was "nolonger insistingthat the Company recognize the Unionas the representative of its employees on the basis of acard count." Faced with the Employer's intransigent po-sition,theUnion did what it could under the circum-stancesand followed Board procedure for an electionand subsequently filed an unfair labor practice charge.Moreover, the Employer's "good-faith doubt" of theUnion's majority representation was based on an employ-147ee's assertion that several of the Woods Chapel employ-ees had held a meeting during which they agreed thatthey did not desire union representation, this employeebeing the son of Gary Minton, a comanager of theWoods Chapel store. A review of the signed authoriza-tion cards by the Employer could have ascertained, infact,whether the Union represented a majority and theEmployer was obligated to do this anyway. Unlike theinstant case, analogously, in theStoutco, Inc.case, the re-spondent there experienced "very large labor turnovers,with four out of six employees quitting their jobs shortlyafter hiring," reasonably giving rise to the respondent's"good-faith doubt" regarding the Union's then majori-ty 13 3And finally,in itsbrief, the Employer, in substance, as-serts that the Union failed to communicate, in its demandfor recognition and bargaining, the fact that it was re-quiring the Employer to include or "fold in" the WoodsChapel employees into the unit appropriate under theNoland Road contract pursuant to the "after acquiredstore" clause in that collective-bargaining agreement be-tween Jerry's United Super, Inc. (Noland Road store)and the Union. "Respondent submits that while the Janu-ary 16, 1981 letter was a sufficiently clear request for in-dividual bargaining by Woods Chapel, it did not put Re-spondent on notice that something more than bargainingwas required." The brief continues:The facts of this case demonstrate that the Uniondid not intend that the Woods Chapel unit bemerged with the Noland Road unit, let alone re-quest such a result. The request (GC Ex. 7) was di-rected to Gary Minton, manager. . . . The languageof the request refers simply to bargaining for theWoods Chapel employees and contains absolutelyno reference to the Noland Road store.. . .The Union's course of action for an entire monthafter the January 16 demand suggested that theysought only recognition and bargaining in theWoods Chapel unit. The other stores were not men-tioned.As the Third Circuit has observed, "the actsof the union and the employer at the time thedemand is alleged to have been made are not to beviewed in isolation. Events subsequent to the re-quest may be examined in making the determination" Steel City Transport, Inc. v. N.L.R.B.,389F.2d 753, 759 (3rd Cir. 1968).The petition for an election in Case 17-RC-9193(R.Ex. 1) and the election agreement (R. Ex. 2)deal exclusively with the Woods Chapel unit andthe election agreement contains the express state-ment thatWoods Chapel is the only facility in-volved.. . .The Union's true intention and change in planmay be discerned from its communications to theWoods Chapel employees of February 10 and 18,1981. On February 10 the Union was interested in a"speedy election" (R. Ex. 3) but on February 18 (R.Ex. 4) the Union announced that it has"uncovered133 Also for the reasons asserted above,Gould, Inc.,supra, cited by theEmployer, does not support its contentions. 148DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsome additional informationwhich leads it to believethe store in which you work should already beunion accordingto the Federal Labor Law." [Em-phasis added.]The only inference which can be drawn from thiscourse of action, including the communications tothe employees, is that it never occurred to theUnion that it might be able to insist that WoodsChapel be included under the Noland Road con-tract at the time the demand was made, at the timethe petition was filed or the election agreement wasentered into. Since the Union was not aware of thatpossibility at that time, under no conceivable cir-cumstances could it have made a demand to invokethe after-acquired store clause of the Noland Roadcontract.Had it made such a demand, even at thatlate date and given Respondent an opportunity toconsider its alternative in view of the type of re-quest, the card check might have been accepted,but instead the Union left it in the posture of ademand to represent the Woods Chapel employeesseparately and in that situation Respondent was en-titled to an election.Regarding the Court's own finding, as cited by the Re-spondent, "the acts of the union and the employer at thetime the demand is alleged to have been made are not tobe viewed in isolation," and it should be noted that theEmployer itself was aware that the Woods Chapel em-ployees could fall within the purview of the NolandRoad contract's "additional" or "after-acquired store"clause and acknowledged the same when, with theUnion, it signed the October 2, 1979 "agreement," al-though this "agreement" was unlawful under the Act. 134As indicated above the only possible interpretation andmeaning oftheOctober 2, 1979 "agreement"betweenthe Respondent135 and the Union196 under the facts andcircumstances of this case can be that the terms and con-ditions of the collective-bargaining agreement betweenthe parties in effect at the Noland Road store wouldbecome applicable to the new Woods Chapel store pur-suant to the "after-acquired store" clause present therein,but with the modifications worked out by the parties. Asset forth above this is clearly evidenced by the follow-ing: that Gerald E. Fisher, owner of both the WoodsChapel and Noland Road stores, himself sought out theUnion regarding the Union's representation of the Re-spondent's new Woods Chapel store employees; that theOctober 2, 1979 "agreement" makes reference to itsbeing an "accretion" to the Noland Road store collec-tive-bargaining agreement already in force and effect,albeit an incorrect usage of the word; that Fisher's re-quest for a concession deferring the effective date andapplicationof the terms of the collective-bargaining134The Woods Chapel store was not even in operation when this"agreement" was entered into, no employees had been hired at that timeor "were in place," and under theKrogercase rule, the Union did notrepresent a majority of the Woods Chapel employees at the time135 It should be remembered that Gerald E Fisher, the owner of boththeWoods Chapel and Noland Road stores negotiated and signed theagreement on behalfof theRespondent198The Union's president,EarlDavis,negotiated and signed theagreement in the Union's behalfagreement to May 4, 1980, and his statement to Davisthat this date coincides with the new wage rates goinginto effect,which wouldsave him a"lot of bookkeep-ing" and time, clearly referring to the Noland Road bar-gaining agreement; and the arrangements made to coveremployees transferred from the Noland Road to theWoods Chapel store so that there would be no loss oftheir pension and health and welfare coverage under thebargaining agreement covering the Noland Road storeemployees for the deferred period. 113 7Subsequently the telegram dated April 25, 1980, andsigned by Gerald E. Fisher, again to be noted as theowner of both the Noland Road and Woods Chapelstores, the Employer clearly repudiated the October 2,1979 "agreement" as being unlawful under the Act.Pointing to its significance again,the telegram states:In the event you desire to represent the employ-ees of Woods Chapel United Super, Inc., said repre-sentationcan onlybe obtained and granted throughappropriate procedures of the National Labor Rela-tions Board.This clear, unequivocal, and final statement of the Em-ployer'sposition regarding recognition and bargaining,when read in connection with the content and meaningof the entiretelegram,could only convey one certain im-pression, that being that the Employer refused under anycircumstances to grant force and effect to the "after-ac-quired store" clause of the Noland Road agreement re-garding its application to the Woods Chapel store em-ployees.As set forth, the Employer's position was restated inits letter of response to the Union's request for recogni-tion and bargaining dated January 17, 1981, made clearagain when the Union's representatives demanded recog-nition in a face-to-face meeting at the Noland Road storeon January 20, 1981, with Gerald E. Fisher, and oncemore in a telephone conversation with the Employer'slegal counsel,Willard, on January 26, 1981.Because of the foregoing, I neither can credit norcomprehend how the Respondent can now allegeunawareness of the Union's intent concerning its demandfor recognition and bargaining or the confusion thereof.The Employer had foreclosed its consideration of theUnion's demand for application of the Noland Road bar-gaining agreement to the Woods Chapel store employeeson more than one occasion. What other course of actiondid the Employer leave open to the Union than to pro-ceed as it did. Now the Employer complains about thisas resulting in confusion and being misleading. TheKrogercase mandates that the Union represent a majorityof the Woods Chapel store employees in an appropriateunit prior to the Employer becoming obligated to recog-nize and bargain with the Union. Since, underKroger,thatbargainingwould entail the application of theNoland Road agreement to the Woods Chapel store em-187 Ifind this to be truedespite the use of the plural"agreements" inthe October2, 1979 "agreement" None ofthe circumstancesdescribedcould possiblyrefer tothe Chryslerstore bargaining agreementbut onlyto that affecting the Noland Road store JERRY'S UNITED SUPERployees as is, or with modifications based on the needs oftheWoods Chapel store employees, as perceived andagreed on by the Employer and the Union, and since theEmployer had previously repudiated the October 2, 1979"agreement" as unlawful, there having been no employ-ees hired at Woods Chapel at the time, after having ini-tially evidenced knowledge and acceptance of the "after-acquired store" clause in the Noland Road agreement, itcould well be argued that the Union's demand concern-ing the Woods Chapel employees intended compliancewith theKrogerrequirement of majority representation,and to remedy the Employer's previousbasisfor its re-fusal to recognize and bargain with the Union thereun-der.The Employer was represented by competent legalcounseland had already, once before, acknowledgedpossibleKrogercompliance. The Employer cannot nowassert it had no knowledge concerning what the Unionwas seekingwhen it demanded recognitionand bargain-ing.Under the circumstances in this case, the Unioncould have validly been seeking eitheraKrogercaseresult or a Board election without the Employer beingentitled to challenge the efficacy of the Union's demandon the basis of conclusion or being mislead. Significantlythe Employer never raisedthis inits contacts with theUnion atany time.138From all the above, I find and conclude that the Em-ployer violated Section 8(aX5) and (1) of the Act when itfailed and refused to recognize and bargain with theUnion on February 3, 1981, when the Union representeda majority of the Woods Chapel employees in an appro-priate unit.As a single employer, this Employer wascommitted to recognize the Union, under the "after-ac-quired store"clause, asthe exclusive bargaining repre-sentative of such employees and to apply the collective-"I Regarding its assertionthat the Unionfailed to make properdemand, the Employerin its brief also maintainsThe Boardhas faced a somewhat similar problem in an accretioncontext and has imposedupon the Uniona duty to make its demandsknown at theearliest possible stage,observing that.Also the Seafarers apparentlydid not considertheSiboneyas ac-creted tothe existing unit; inasmuch as the Seafarers failed to raisethe accretionissue at the time Respondent requestedinformationas to whattype ofarea contract might be applicable in the con-templateduse of the Siboney ReynoldsMetalCompany, 219NLRB 624, 625 (1975)Before a person can be required to take certain action on the demandof another,that demand must be clear enough to put the person onnotice that certainconduct isrequested.A demand forrecognitionand bargaining addressed to the managerof one corporation surelycannot trigger an obligation of an unidentified separate corporationwhatever the maximum effect of thesingle employerdoctrine maybeI find that the Employer's position is untenablebecause of the facts andcircumstances present in this case andmy above findingsconcerning thedemand.Moreover,the case citedby the Employer in support of theabove,ReynoldsMetal Co.,supra,is clearly distinguishable from the in-stant case.Aside from the obviousdifference that accretionandKroger-typecaseshave differentprinciples applicable thereto, inReynolds Metalthe existing bargaining agreementwas found to have no application tothe new ship involved,and the union failed to raise the accretion issuewhen specifically asked by theemployer about"what type of contractmight be applicablein the contemplateduse of theSiboney "In the in-stant case,the NolandRoad agreement was applicable underKrogertothe new Woods Chapelstore, the Employerwas aware that it was thatagreement and none other under consideration initially,and though theUnion neverindicated a change,and in certain terms indicated such in itsdemand requests,yet the Employer,if confused,neverrequested clarifi-cation or any information.149bargaining agreementthe new Woods Chapel store oper-ation,and itsrefusaland failureto do so was violative ofthe Act.' 39IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Employer set forth in section III,above, found to constitute unfair labor practices occur-ring concerning its operations described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V. THE REMEDYHaving found that the Employerhas engaged in cer-tain unfair labor pactices, I recommend that they be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.I shall recommend that the Employer be ordered torecognize and bargainwith the Union on request as theexclusive representative of the Woods Chapel store em-ployees in the unit found appropriate; on request, toapply and extend the existing collective-bargaining agree-mentithas with the Union at the Noland Road storewith retroactive effect from and after February 3, 1981,the date the Union attained its majority representation oftheWoods Chapel store employees;make the unit em-ployees at the Woods Chapel store whole for any loss ofpay and benefits resulting from the Employer's failure toapply the terms and conditions of such collective-bar-gaining agreementto them, the backpay due thereundershall be computed with interest as prescribed inFloridaSteel Corp.,231 NLRB 651 (1977);14° post an appropri-ate notice at its Noland Road and Woods Chapel storesas provided for here; and cease and desist from in anylike or relatedmannerinterferingwith, restraining, orcoercing its employees in the exercise of rights guaran-teed to them by Section 7 of the Act.141CONCLUSIONS OF LAW1.The Respondent, Woods Chapel United Super, Inc.d/b/a Jerry's United Super, is an employerengaged incommerce within the meaning of Section 2(5) of the Act.2.Woods Chapel United Super, Inc. d/b/a Jerry'sUnited Super and Jerry's United Super, Inc. constitute a"single employer" within the intendment of Board doc-trine.3.UnitedFood and Commercial Workers Union,Local No. 782, is a labor organization within the mean-ing of Section 2(5) of the Act.4.All employees employed at the Employer's facilitieslocated at 3443 South Noland Road, Independence, Mis-souri,and 1201 North Woods Chapel Road, BlueSprings,Missouri, but excludingallmeatdepartment em-13°Kroger Co,supraAlso seeJosephMagninCo.,supra140 SeegenerallyIsis Plumbing Co.,138 NLRB 716 (1962).141Hickmott Foods,242 NLRB 1357 (1979). Also seeJosephMagninCo., supra. 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees, office clericals, guards, and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.5.The collective-bargaining agreement between theEmployer and the Union concerning the store located at3443 South Noland Road, Independence, Missouri, effec-tiveMay 14, 1979, through May 9, 1981, contains a valid"after-acquired store"clause.6.Since February 3, 1981, the Union has been the ex-clusive collective-bargaining representative of all em-ployees employed in the unit found appropriate in Con-clusion 4, above, more particularly those employed at1201 North Woods Chapel Road, Blue Springs, Missouri,for purposes of collective bargaining within the meaningof Section 9(a) of the Act.7.By refusing, on or after February 3, 1981, to recog-nize and bargain with the Union as the collective-bar-gaining representative of the employees employed at1201 North Woods Chapel Road, Blue Springs, Missouri,as part of the appropriateunit,the Employer violatedSection 8(a)(5) and(1) of the Act.8.By refusing,on or after February 3, 1981, to applyand extend to the employees in its store located at 1201North Woods Chapel Road, Blue Springs, Missouri, aspart of the appropriate unit, the existing collective-bar-gaining agreement it has with the Union at its store lo-cated at 3443 South Noland Road, Independence, Mis-souri, the Employer violated Section 8(a)(5) of the Act.9.The unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed142ORDERThe Respondent,Woods Chapel United Super, Inc.d/b/a Jerry's United Super and Jerry's United Super,Inc., their officers, agents, successors, and assigns, BlueSprings and Independence, Missouri, shall1.Cease and desist from(a)Refusing to recognize and bargain with UnitedFood and Commercial Workers Union, Local No. 782,as the exclusive representative of their employees in theirstore located at 1201 North Woods Chapel Road, BlueSprings,Missouri, as part of the unit found appropriatehere.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, recognize and bargain collectively withUnited Food and Commercial Workers Union, LocalNo. 782, as the exclusive representative of their employ-142 If no exceptions are filed as provided by Sec 102 46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec102 48 of theRules,be adopted by theBoard and allobjections to themshall bedeemed waived for all pur-poses.ees in their store located at 1201 North Woods ChapelRoad, Blue Springs, Missouri, as part of the appropriateunit.(b)On request, apply and extend to the employees intheir store located at 1201 North Woods Chapel Road,Blue Springs, Missouri, as part of the appropriate unit,the existing collective-bargaining agreement they havewithUnited Food and Commercial Workers Union,LocalNo. 782, at their store located at 3443 SouthNoland Road, Independence, Missouri, with retroactiveeffect from and after February 3, 1981.(c)Make the employees employed at their store locat-ed at 1201 North Woods Chapel Road, Blue Springs,Missouri, in the appropriate unit, whole for any loss ofpay or benefits with interest they may have suffered byreason of the unfair labor practices engaged in by theEmployer here.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports,and allother records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at their stores located at 3443 South NolandRoad, Independence, Missouri and 1201 North WoodsChapel Road,Blue Springs,Missouri,copies of the at-tached notice marked "Appendix." 143 Copies of thenotice, on forms provided by the Regional Director forRegion 17,after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.143 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelationsBoard has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representativesof their own choice JERRY'S UNITED SUPER151To act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to recognize and bargain collec-tivelywithUnitedFood and Commercial WorkersUnion,Local No. 782,as the exclusive representative ofour employees at 1201 North Woods Chapel Road, BlueSprings,Missouri,as part of the appropriate unit notedbelow regarding wages,hours,or any other terms orconditions of employment,to wit:All employees employed at the Employer's facili-ties located at 3443 South Noland Road, Independ-ence,Missouri,and 1201 North Woods ChapelRoad,Blue Springs,Missouri,but excluding allmeat department employees,office clericals,guards,and supervisors as defined in the National LaborRelations Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL,on request,recognize and bargain withUnited Food and Commercial Workers Union, LocalNo. 782,as the exclusive bargaining representative of allthe employees in the appropriate multistore unit as setforth above.WE WILL, on request,apply our existing contract withUnited Food and Commercial Workers Union, LocalNo. 782 at our store at 3443 South Noland Road, Inde-pendence,Missouri,to the employees in our store locat-ed at 1201 North Woods Chapel Road, Blue Springs,Missouri,as part of the multistore appropriate unit de-scribed above,with retroactive effect from February 3,1981.WE WILL make our employees at our store located at1201 North Woods Chapel Road,Blue Springs, Missouri,whole for any loss of earnings or other benefits resultingfrom our unfair labor practices,plus interest.WOODS CHAPEL UNITED SUPER, INC.D/B/AJERRY'SUNITEDSUPERANDJERRY'S UNITED SUPER, INC.